 540DECISIONSOF NATIONALLABOR RELATIONS BOARDCarrollton Standard Printing Co.andBindery Work-ers Independent UnionandTri-State District JointCouncil,InternationalPrintingPressmen andAssistants'Union of North America,AFL-CIOCarrollton Standard Printing Co.andBindery Work-ers Independent Union of Carrollton,Ohio, Peti-tioner.Cases8-CA-7453, 8-CA-7614, and8-RC-8919March 11, 1974DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOOn October 15, 1973, Administrative Law JudgeBernard J. Seff issued the attached Decision in thisproceeding.Thereafter,Respondent, the GeneralCounsel, and the Charging Parties filed exceptionsand supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge as modified herein.Respondent is an Ohio corporation engaged in thebusiness of printing mass mailings and advertisinginserts for newspapers. The Tri-State District JointCouncil, International Printing Pressmen and Assist-ants'Union of North America, AFL-CIO, hereinaf-ter called Pressmen, was certified by the Board asbargaining representative for Respondent's press-room employees in April 1972. In late 1972 severalemployees in Respondent's bindery departmentapproached the Pressmen about organizing thebindery department but the Pressmen did not thenexpress any interest in doing so.In January 19732 Respondent, which had beenhaving serious financial difficulties for a number ofmonths, hired a new general manager. As a result ofhis recommendations, a decision was made in earlyJanuary to terminate approximately 70 percent of theemployees in the bindery department and to reducethework force by varying degrees in most otherdepartments as well. Thereafter, on January 18, 29employees in the bindery were discharged. AmongThe General Counsel,the Charging Parties, and Respondent haveexcepted to certaincredibilityfindings madeby theAdministrative LawJudge It is the Board's establishedpolicy notto overrule an AdministrativeLaw Judge'sresolutionswith respectto credibilityunless the clearpreponderance of all of the relevant evidence convinces us that thethosedischargedwere Joan Hamilton, MargaretNoble, and Dorothy Hendrix who, after theirdischarges, along with several other bindery employ-ees who were not terminated, were instrumental informing the Bindery Workers Independent Union,hereinafter called Bindery Workers.Thereafter, BinderyWorkers filed the petition inCase 8-RC-8919 for a representation election. ThePressmen intervened. The election was held onMarch 16; of the 33 voters who participated, nonevoted for BinderyWorkers, 7 cast ballots forPressmen, and 8 voted against both labor organiza-tions. There were 18 challenged ballots, of which 12were resolved before this hearing and are not in issuehere. The remaining challenged ballots are those ofHamilton, Noble, and Hendrix, whose discharges arealleged to be in violation of Section 8(a)(3) of theAct, and those of Dwayne Yeager, Shirley Ferguson,and Dolores Mutton, who are alleged to be supervi-sors.The Violations of Section8(a)(1)The Administrative Law Judge found that ShirleyFerguson and Dolores Mutton were supervisors at alltimes materialherein.We agree. We also agree withtheAdministrative Law Judge that Ferguson andMutton,aswell asPlant Superintendent RichardByrd and Plant ManagerBruceWestfall, committedviolationsofSection 8(a)(1) by conduct whichcreated the impression of surveillance of employees'union activities, amounted to coercive interrogationabout such activities, and threatened employees withreprisals for exercising the rights guaranteed them inSection 7 of the Act.Thus,with respect to Ferguson's conduct, sheunlawfully created the impression that Respondentwas keeping its employees' protected concertedactivitiesunder observation when, in December1972, she accused employee Rose Timlin of being theunion instigator on the night shift, and told Timlinthat she believed that employees Betty Huffman,JoanHamilton,MargaretNoble,andDorothyHendrixwere the instigators of the movementtowards unionization on the day shift. Later, Fergu-son made a similar allegation about Margaret Nobleto employee Helen Spahr.Ferguson also unlawfully interrogated Timlin andemployee Lisa Ulman by asking them if they hadbeen talking to the Pressmen about organizing thebindery employees. Further, she threatened employ-ees with loss of their jobs by telling Timlin that if herresolutions are incorrectStandardDry WallProducts, Inc,91 NLRB 544,enfd 188F 2d 362 (C A 3) Wehave carefully examined the record andfind no basis for reversing his findings2Alldates herein are in 1973 unless otherwise expressly indicatedV&209 NLRB No. 78 CARROLLTON STANDARD PRINTING CO.541suspicions concerning the identity of the unioninstigators among the employees turned out to betrue, those so identified would be terminated. In thissame vein, in the fall of 1972 she told Huffman andSpahr that bindery employees might be terminated ifthey discussed a union in the plant, adding, accord-ing to Huffman, that if the bindery employees wererepresented by a union, the plant would shut down.Lastly, Ferguson advised employees the week priorto the election that they would have to work longerhours if "the Union gets in." A similar threat ofemployees being required to work more overtime if aunion won the election was made to the binderyemployees by Supervisor Dolores Mutton on the daybefore the election.With respect to the specific conduct of Westfalland Byrd that is found unlawful herein, Westfall, onthe day before the election, told employee Ulmanthat if the "Union" lost the election the binderyemployees would receive a 10- to 12-percent wageincrease, and Byrd, on two occasions during theweek before the election, interrogated employeeViolet Pyles about the two Unions involved.The General Counsel and the Charging Partieshave excepted, however, to the failure of theAdministrative Law Judge to find an additionalviolation of Section 8(a)(1) based on the uncontrad-icted testimony of employee Jerilyn Budinsky thatRichard Byrd asked her what she thought of the twoUnions. The Administrative Law Judge discreditedBudinsky because he found her to be argumentativeand because he found that the fact that she hadvoluntarily leftRespondent's employment "hademboldened her to make statements adverse to"Respondent.The record does not indicate thatBudinsky was an unduly argumentative witness, norwas her uncontradicted testimony implausible. Tothe contrary, the Administrative Law Judge foundthatByrd had committed a violation of Section8(a)(1) identical to that testified to by Budinsky byhis interrogation of Pyles.3 Nevertheless, we find itunnecessary to disturb the Administrative LawJudge's credibility finding with respect to Budinskysince a finding of a further violation of Section8(a)(1)would not, in any event, affect the remedyherein.three individuals until after their terminations, andthat, in any event, the three alleged discriminateeswere discharged, together with 37 other employeesincluding 26 other bindery employees, entirely foreconomic reasons, as part of a general reduction intheRespondent's work force. The AdministrativeLaw Judge found that all of the discharges in thebindery and other departments were economicallymotivated, and that there was no evidence thatHamilton, Noble, and Hendrix had been singled outfor discriminatory treatment because of their unionactivities.We agree with those findings. In doing so,however, we feel compelled to disassociate ourselvesfrom the following statements of the AdministrativeLaw Judge made in the last paragraph of hisDecisionbefore the section headed "Re: TheChallenges and Objections to the Election":. .. there is a dearth of evidence in the recordto show that the Respondent had knowledge of[the three alleged discriminatees'] unionizationeffortsata timeproximate to the layoff ofJanuary 18. The record is barren of directevidence that the Company knew of the unionactivities of Hamilton, Noble and Hendrix. Nor isthere any basis for inferring such information.At two previous points in his decision, the Adminis-trative Law Judge specifically found that the knowl-edge of its minor supervisors as to the union activitiesof these three employees must be imputed toRespondent. The record clearly supports these earlierfindings.In this connection, we note that theAdministrativeLaw Judge's finding that ShirleyFerguson specifically identifiedHamilton,Noble,and Hendrix as union instigators in conversationwithother employees was not excepted to byRespondent.Accordingly,we do not adopt theAdministrative Law Judge's clearly conflicting anderroneous finding that Respondent was unaware ofthe union activities of the three alleged discrimina-teesprior to their discharge. Nonetheless, as theAdministrative Law Judge found on the basis ofother credibility findings that the discharges weremotivated by economic considerations, we shalladopt his recommendation that the allegations in thecomplaint concerning the discharges be dismissed.The Alleged Violations of Section 8(a)(3)The consolidated complaint alleges that JoanHamilton,Margaret Noble, and Dorothy Hendrixwere discharged on January 18 because of theirunion activity. Respondent contends in its defensethat it had no knowledge of any union activity by the3NationalPlywood,Inc,172 NLRB 1285, 1286 at fn 34Based on Ferguson's threat of longer hours, Mutton's threat concern-The Election of March 16In view of Respondent's violations of Section8(a)(1) occurring within the week before the elec-tion,4we adopt the Administrative Law Judge'srecommendation that the election be set aside andshall direct that a new election be conducted.mg overtime, Westfall's promise to employeesof a wage increase, andByrd's interrogations about the employees'union activities 542DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Administrative Law Judge recommended thatthe challenges to the ballots of Shirley Ferguson andDolores Mutton be sustained because of their statusas supervisors and we adopt this recommendation.5The Administrative Law Judge failed to make aspecific finding as to whether Dwayne Yeager, whoseballot also was challenged, was a supervisor. Therecord shows that Yeager periodically substitutes forFerguson, whom we have found to be a supervisor.However, the record does not indicate how regularlyor frequently Yeager acts in this capacity. We aretherefore unable, on the state of this record, todetermine his status. The Administrative Law Judge,through apparent inadvertence, also failed to make arecommendation regarding the challenged ballots ofHamilton,Noble, and Hendrix. Since we haveadopted his conclusion that the discharges of theseindividuals were not in violation of Section 8(a)(3),we sustain the challenges to their ballots.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Board hereby orders that the Respondent,Carrollton Standard PrintingCo., Carrollton, Ohio,its officers,agents, successors,and assigns,shall takethe following action:1.Cease and desist from:(a)Interrogating employees as to their unionmembership and activities,and those of their fellowemployees.(b) Promising and intimating that wage increasesor other economic benefits might be granted ifemployees vote against the Unions in order todiscourage their membership in, or activity on behalfof,Tri-StateDistrict Joint Council,InternationalPrinting Pressmen and Assistants'Union of NorthAmerica, AFL-CIO; BinderyWorkersIndependentUnion;or any other labor organization.(c)Threatening employees with longer workinghours,more overtime,discharges,or closing of theplant because of their activity on behalf of Tri-StateDistrict Joint Council, International Printing Press-men and Assistants'Union of North America,AFL-CIO;Bindery Workers IndependentUnion; orany other labor organization.(d)Creating the impression that the employees'union or protected concerted activities were beingkept under surveillance.(e) In any other manner interfering with,restrain-ing, or coercing employees in the exercise of therights guaranteed in Section7 of the Act.2.Take the following affirmative action whichwill effectuate the policiesof the Act:(a) Post at its two plants in Canton, Ohio, copies ofthe attached notice marked "Appendix."6 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 8, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(b)Notify the Regional Director for Region 8, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT IS FURTHER ORDERED that the complaint be, andithereby is, dismissed insofar as it alleges unfairlabor practices not specifically found herein.IT IS HEREBY FURTHER ORDERED that the electionheld on March 16. 1973, in Case 8-RC-8919 be, andithereby is, set aside, and that said case is herebyremanded to the Regional Director for Region 8 toconduct a new election at such time as he deems thatthe circumstances will permit the free choice of abargaining representative.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]5The Administrative Law Judge also recommended that the challenge tothe ballot of Rita Lewis be sustained We find this to be an inadvertenterrorinasmuch as there is no evidence in the record that her ballot waschallengedWe therefore do not adopt his recommendation in this respect6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employees as totheir union membership and activities, and thoseof their fellow employees.WE RILL NOT promise, intimate or otherwiseindicate to our employees that economic benefitswill be granted to them in order to discouragetheirmembership in, or activity in behalf of, Tri-StateDistrict Joint Council, International Print-ing Pressmen and Assistants' Union of NorthAmerica, AFL-CIO, or Bindery Workers Inde-pendent Union, or any other labor organization;provided, however, that nothing herein shall beconstrued as requiring us to rescind, abandon, or CARROLLTON STANDARDPRINTING CO.543vary any economic benefits or any term orcondition of employment heretofor established.WE WILLNOT threaten our employees withlonger working hours,more overtime,discharges,or closing of the plant because of their activity onbehalf of Tri-State District Joint Council,Interna-tional Printing Pressmen and Assistants'Union ofNorth America,AFL-CIO,or Bindery WorkersIndependent Union,or any other labor organiza-tion.WE WILL NOT engage in any acts which willcreate in the minds of our employees theimpression that their union or protected concert-ed activities are being kept under surveillance.WE WILLNOT in any other manner interferewith,restrain,or coerce our employees in theexercise of the rights guaranteed in Section 7 ofthe Act.allegedly threatened certain employees with loss of theirjobs.Other supervisors allegedly promised its binderyemployees benefits to discourage union or concertedactivities.There are also additional allegations of thecomplaint charging Respondent with having made promis-es of benefit and having engaged in coercive interrogationof certain employees. Respondent denied the commissionof the unfair labor practices alleged but admits allegationsof the complaint sufficient to support the assertion ofjurisdiction under current standards of the Board (inflowof over $50,000 in the past calendar year). The answerfurther admits that the Unions are labor organizationswithin the meaning of Section 2(5) of the Act.Upon the entire record in the case, including myobservation of the demeanor of the witnesses, and thebriefs submitted by the parties I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERCARROLLTON STANDARDPRINTING CO.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Suite 1695, Anthony J. CelebrezzeFederal Building, 1240 E. 9th Street, Cleveland, Ohio44199, Telephone 216-522-3715.DECISIONSTATEMENTOF THE CASEBERNARD J.SEFF, Administrative Law Judge:This casecame on for hearing in Canton, Ohio, on July 31 throughAugust 2, 1973.1 It involves the Carrollton StandardPrinting Co. (hereinafter variously referred to as Respon-dent or the Company) and Bindery Workers IndependentUnionand Tri-State District Council,International Print-ing Pressmen and Assistants'Union of North America,AFL-CIO (hereinafter referred to as the Bindery Workersand the Pressmen respectively). It involves a consolidatedmatter.2 The complaints allege that Respondent engaged inviolation of Section 8(a)(l) of the National Labor Rela-tionsAct bythreats of reprisal committed by one DoloresMutton who allegedly told an employee that the length ofRespondent'sworkday would increase if the Pressmenbecame the employee's bargaining agent. Mutton alsoIAll dates referred to took place in 1973 unless otherwise indicated2Cases 8-CA-7453.8-CA-7614, and 8-RC-8913 are the numbers of theindividual cases. The "R"case deals with certain objections to an election.The Carrollton Standard Printing Co. is engaged in theprintingofmassmailings and tabloid insertions fornewspapers.The Company does repeat business on aweekly basis for major accounts such as Kroger, SearsRoebuck, and Montgomery Ward. Many of these massmailingsinvolve 250,000 to 1 million copies and requirecontinuous press runs over several 8-hour shifts. TheCompany's operations are located in two plants. Plant 1,theCompany's main plant, consists of a compositiondepartment, plate making, camera and stripping depart-ment, web press department, bindery, and mailing andstitching department. Plant 2, the small plant, containssmaller presses and offices for the newspaper which isowned by the Company. The Company's press employeesare represented by the International Printing Pressmen andAssistants'Union. The Company and the Pressmen'sUnion concluded a contract covering the press departmentemployees in November 1972.The Company's normal complement of employeesincludes a group of printing pressmen who are not directlyinvolved in the instant case. The allegations of thecomplaint concern only the bindery employees. Theseemployees, mostly girls, normally work three shifts. For themost part the alleged unfair labor practices allegedly tookplace during the third shift-from midnightto 8 a.m. Thereisalso a second shift which works from 4 p.m. untilmidnight. The first shift works from 8 a.m. to 4 p.m.Frequent references were made during the course of the4-day hearing to technical terms which relate to theoperation of the bindery workers. One of the GeneralCounsel'switnesses, employee Rose Timlin, explained themeaningof the nomenclature used in the plant as follows:Well, jogging papers-we take them off the presses andjog them on the table and stack them, and somebodyskids them, which means stacking them on a boardthing.They are addressed on what is called a wingmailer.The original charge in Case 8-CA-7614 wasfiledon April 5.An amendedcharge inCase 8-CA-7614 was filed on April 25. 544DECISIONSOF NATIONALLABOR RELATIONS BOARDWhile the presses are running there are ordinarily threeemployees working at these machines. The Company hasthree presses. Tin-din worked on the third shift before theterminations took place which event occurred on January18.After the terminations different hours of work wereestablished. Timlin worked from 4 p.m. to midnight plussome overtime. After January 18 there were only twoshifts. The girls did not always work on the same presses.In answer to a question on cross-examination as to how sheknew what press to work on Timhn replied, "ShirleyFerguson made a schedule as to what presses we were to goto,giving just the names of the girls and what press."The Company claims that for economic reasons it laidoffand terminated approximately 40 employees onJanuary 18 including 29 employees in its bindery depart-ment. The Company retained its 12 most able, capable,and cooperative bindery employees.The Company contends, among other things, that thedecisionmade to terminate and layoff a number ofemployees was made at a time when the Company was notaware of any union activity in the bindery department.The General Counsel, in his brief, isolates the criticalissue in all the cases as being whether or not it can beestablished that Shirley Ferguson, Dolores Mutton, andRita Lewis are supervisors within the meaning of the Act.The General Counsel further summarizes the issues in thisproceeding as follows:Whether Respondent discharged the employees namedin the complaint issued in Case No. 8-CA-7453because of their union activities, sympathies anddesires in violation of Section 8(a)(3) of the Act?Whether Respondent violated 8(a)(1) of the Act in thevarious respects alleged in the original and amendedcomplaints?Respondent, the General Counsel and the Pressmen'sUnion are in agreement as to this summary and all take theposition that the issue as to whether or not the above-named employees were in fact supervisors within themeaning of the Act is a "gray area" concerning whichmuch of the hearing involved this problem.The FactualSetting ofthe CaseThe Company's normal complement of employeesconsist of a group of punting pressmen who are notdirectly involved in the instant case. The allegations of thecomplaintconcern only the bindery workers. Theseemployees, mostly girls, normally work three shifts. For themost part the alleged unfair labor practices allegedly tookplace during the third shift-from midnight to 8 a.m. Thereis also a second shift the 4 p.m. to midnight shift and thefirst shift works from 8 a.m. to 4 p.m.Originally the Printing Pressmen's Union became therepresentative of the pressroom operators and, after aperiod of about 6 months of bargaining, Respondentreached agreement with the Union on the terms of thecontract which was finally consummated between Respon-dent and the Pressmen.Initially certain employees in the bindery departmentattempted to enlist the aid of the Pressmen'sUnion inhelping them to organize the bindery. At first the Pressmendeclined to become involved in organizing these employ-ees. Later,sometime around January 18, employee Timlin,aided in varying degrees by employees JoanHamilton,Margaret Noble, Dorothy Hendrix, and Betty Huffman,attempted to organize the bindery workers into what cameto be known as the Bindery Workers' Independent Unionand secured the services of George J. Anetakis whobecame the attorney for the Independent Union.Very little progress was made under the aegis of thisIndependent Union. Consequently another approach wasmade to the Pressmen who, this time,agreed to attempt toorganize the employees in its union and continuedAnetakisas counselto thePressmen.Subsequently, on January 18, the Company laid off andterminated 40 employees including 29 employees in thebinderydepartment.The permanent layoff of theseemployees was described by the Company as being due toeconomic necessity. Included in this number were Hamil-ton,Hendrix, and Noble who are named by the GeneralCounsel as employees discharged because of the unionactivities in violation of Section 8(a)(3) of theAct. Thecomplaint also sets forth a series of alleged independentviolations of Section 8(a)(1) of the Act allegedly committedby Ferguson, Mutton, and Lewis all of whom, according tothe General Counsel,were supervisors within the meaningof Section 2(11) of the Act and whose statements to variousemployees are therefore attributable to the Company. ThestatementsFerguson,Mutton,and Lewis made to anumber of employees, according to the General Counsel,included threats of reprisals, promises of benefits, andwords which created the impression that the employeeswere under surveillance by Respondent.On March 16 an election was conducted by the NLRB(Case8-RC-8919), at which thePressmen'sUnionintervened.Thirty-three ballots were cast of which theBinderyWorkers' Independent Union got no votes, thePressmenreceived 7votes,8 votes were for no union, andtherewere 18 challenged ballots. Since the challengedballots were sufficient in number to affect the results of theelection,the Regional office directed that an investigationtake place concerning the challenged ballots.On May 21,the Acting Regional Director issued his report on objec-tions and challenges.In this report the Region recommend-ed to the Board that the challenges to 13 ballots besustained, that the challenge to I ballot be overruled, andthat a hearing be held to resolve the issues raised by theother challenges. These challenges concern the votes castbyHamilton,Noble,Hendrix, and Dwayne Yeager.Thereafter,the subjectmatter of the challenges andobjections were consolidated into a single hearing includ-ing Cases 8-RC-8919,8-CA-7614,and 8-CA-7453, all ofwhich were litigated before me.It should be noted that the objections parallel the 8(a)(1)allegations of the complaint and the disposition of allmatters encompassed within the complaints and the "R"casewillbe determinedinfrain the instant decision.Respondent's supervisory hierarchy is as follows: GlenBrenneman,president;Roger Hays,vice president andsalesmanager;Al Petrie,general manager;Richard Byrd, CARROLLTON STANDARD PRINTING CO.plantsuperintendent;BruceWestfall,plantmanager;William Scharf,personnelmanager;Gary Brothers,assistantproductionmanager; and Ruth Hardgrove,supervisor for the composition department.The head of the Company's supervisory pyramid is Hayswho had assumed the responsibility of running theCompany because of Mr.Brenneman's poor health.11.THE COMPANY'SFINANCIAL CONDITIONAt the end of the year 1972 the Company was inprecarious financial condition. For its fiscal year endingJune 30, 1972, Respondent had suffered a loss ofapproximately $128,000. From the months beginning July1, 1972, the Company continued to experience losses. Forthe 1-month period ending December 31, 1972, theCompany experienceda lossof approximately $42,000. Tosubstantiate its statements concerning Respondent's finan-cialcondition the Company submitted a number ofexhibits which are included in the record.On January 15, 1973, various company officials, GlenBrenneman,Roger Hays, and Al Petrie,general manager,met with the Company's accountants, the firm of RobertKatz, to discuss the Company's financial condition. Mr.Katz, who has been the Company's accountant for over 14years and who has complete access of the Company'sfinancial records, suggested that unless drastic changeswere made the Company would be bankrupt in 3 months.Mr. Katz also provided the Company with a letter to thiseffectwhich is included in the record as Respondent'sExhibit 1.Itwas decided at this meeting that it would be necessaryto immediately reduce the Company's entire work force inorder to restore Respondent to a sound financial position.Hays made this decision after consulting with Petrie, theCompany's general manager, who recommended that theCompany's work force and operations would have to bereduced in order to restore Respondent to financial health.Petrie wasemployed by the Companyas general manageron January 2, 1973. Prior to that time Petrie had beenexecutive vice president and general manager of the ArtGravure Corporation of Ohio; and before that, marketresearch and advertising manager for the Cleveland PlainDealer.Mr. Hays considered Petrie to be "a knowledgea-ble individual concerning the financial structure andproduction control of this type of punting business." Priorto his being officially employed by the Company onJanuary 2, Petrie had visited the Company on about 14occasions and he reviewed the Company's bindery opera-tions on each of these occasions. He had concluded thatthe bindery operation was "overmanned." Petrie recom-mended to Hays that the number of employees in thebindery department be cut at least in half.Respondent's brief continues as follows:Hays and Westfall determined that the number ofemployees in the bindery would be reduced fromapproximately 40 to 12. Twelve bindery employeeswould enable the company to run two presses on a twoshift basis, with three bindery employees assigned toeach press.Westfall, Scharf, Byrd and Brothers wereasked to select the twelve bindery employees who they545thought should be retained. They were asked to selectthe individuals who they considered to be the mostwilling,able,cooperativeand physically capableemployees in the bindery. Westfall, Scharf, Byrd andBrothers each selected and listed 12 individuals whothey felt were best qualified to do the required jobs.NeitherHamilton, Hendrix, nor Margaret Noble werenamed on any list as an employee to be retained.The Companycontends that in decidingwhich binderyworkers were to be retained there was no discussion ofwho, among the retained employees, were adherents of orsympathetic to labor organizations. The decision as to whowould be kept on as employees was not in any wayinfluenced by consideration of union activities. It is furthercontended by the Company that at that time it did nothave any knowledge of organizational activities among thebindery department workers.As the result of this selective process the employeeswhom Respondent chose to retain in its employ did notinclude Hamilton, Hendrix, or Noble. They were notifiedthat their employment would be terminated as of January18.The Company additionally contends that the employ-ees were terminated rather than laid off because at the timethisactionwas taken there was no expectation thatRespondent would need additional bindery employees inthe foreseeable future. The Company did not want todiscourage those terminated individuals from seekingemployment elsewhere.As a further manifestation of Respondent's determina-tion to reduce its operating costs Hays decided to makeother changes to reduce costs and thus improve theCompany's financial condition. Layoffs and terminationstook place in other departments. For example three out offour employees in the plate making department wereterminated. Furthermore all salaried employees had theirsalaries cutby 10 percentincludingthe salary of Hays.Work assignments were changed.Management and Super-visory employees including Hays, Westfall, Petrie, Hard-grove,Gary Phillips, and Richard Byrd performed, inaddition to their regular duties, bindery work usually in theevening interval between the regular shifts.As a consequence of the stringent economies institutedby the Respondent it found its financial conditionsubstantially improved and shortly thereafter Respondentwas able to return to three shifts and began hiringadditional employees around mid-April 1973.The Company Contends it was not Aware of anyUnion Activity in the Bindery DepartmentAccording to the brief submitted by Respondent,... the Pressmen's Union was elected to representthe Company's pressroom employees in April 1972 andthe Pressmen's Union concluded negotiations with theCompany and signed a contract in November 1972.During the time when negotiations were being conduct-ed between the Company and the Pressmen's Union, inOctober and November of 1972, there wasevidentlysome general discussion concerning labor unionsamong some employees in the bindery, and there wassome discussion of unions between the pressroom 546DECISIONSOF NATIONALLABOR RELATIONS BOARDworkers and bindery employees. Some employees evenappeared to have sought authorization cards from thePressmen'sUnion but were never provided with suchcards.No authorization cards for any union weredistributed prior to January 18, 1973.The bindery employees did not discuss their inten-tion to organize with management and managementclaims it was unaware of any union or organizationalactivity.Joan Hamilton, who claims to be the founder of theBindery Workers Independent Union of Carrollton, thePetitioner in 8-RC-8919, admits that she did notorganize the BinderyWorkersUnion until afterJanuary 18. Quite naturally, no other employee hadheard of the Bindery Workers Union prior to January18 and one employee, Helen Spahr, says that she neverheard of this union at any time.The Company claims it first became aware oforganizational or concerted activities among its binderyemployees when it received a letter from Frank Cope, alocal attorney, dated January 19, 1973. The Companyhad no knowledge of the Bindery Workers Union, norof a demand for recognition from that Union, until itreceived a letter from George Anetakis. attorney for theBinderyWorkers Union, dated January 24, 1973. Thepetition for election in 8-RC-8919 was filed by theBindery Workers Union on January 26, 1973.The proponents of union representation in thebindery were variously described to include, at onetime or another, Betty Huffman, Barbara Gray, HelenSpahr, Joan Hamilton, Dorothy Hendrix, MargaretNoble, Rose Timlm, and Jerrilyn Budinsky. Noble andHendrix state that they engaged in no activity otherthan to ask the Pressmen's Union for authorizationcards.Of these individuals, Gray, Hamilton, Noble,Huffman, and Hendrix were terminated as of January18, 1973. Spahr is still employed in the Company'sbindery department. Timlin voluntarily quit as ofMarch 23, 1973, and Budinsky voluntarily quit as ofMay 6, 1973.The Supervisory IssueThe complaintalleges that certain independent 8(a)(1)violations of the Act were committed by Shirley Ferguson,DoloresMutton, and Rita Lewis, all of whom weredescribed by the General Counsel as minor supervisors.Respondent takes the position that during the criticalperiods involved in this case the three employees namedsuprawere leadwomen and not supervisors. The thresholdquestion as to whether the individuals named above weresupervisorswhose statements to various employees areattributable to the Respondent is crucial to the resolutionof the problems in the instant case.The Act in Section 2(11) sets forth with specificitycertain indicia which must be applied and evaluated todetermine the answer to this cardinal question. First off itshould be stated that Section 2(11) is written in thealternative. Thus, the possession and exercise of anyoneofthe powers enunciated in the Act is sufficient to constitutesuch an employee a supervisor.Furthermore,this supervi-sory issue has been extensively adjudicated before both theBoard and the courts.The answer to the question posed in this matter dependson the facts adduced on the record. Unless the citation ofcases to this admitted"grayarea"is analogous on the factsto the case at bar such citations which can be distinguishedon the facts are not apposite.It should also be emphasizedthatmany cases have been decided on both sides of thisissue.Therefore the authorities so generously cited in boththeGeneral Counsel'sand Respondent'sbriefsmust beweighed carefully in the light of the facts proven on therecord.The General Counsel'sbrief contains a succinct state-ment on the overall issues as follows:Testimony of General Counsel'switnesses on theissue is generally uniform as to the description of theduties of the alleged supervisors.They prepare dailyproduction work schedules and assign employees tovarious jobs in Respondent's bindery based on theirindependent knowledge of an individual'scapability.They compile daily production logs and instruct andtrainnew and inexperienced employees in variousdepartmental operations. They independently haverelieved and replaced employees because of illness orother personal reasons and have made instantaneousdecisions allowing employees to leave earlyprior to thenormal end of a shift. They have excused shifts earlydue to lack of work. They are responsible formaintaining discipline in their work area and asevidence of that responsibility they have compliment-ed, criticized, and reprimanded employees. They cansuspend operation of machinery which has failed toperform properly. All are paid substantially more thanregular bindery workers.Itisunrefuted that Richard Byrd,overallbinderysupervisor,represented to employees that Ferguson wastheir"boss" at a meeting which took place a week beforetheMarch 16 election and employees so regarded her.Employees reporting to their shifts were informed byPersonnel Manager Scharf that Ferguson was a supervisor.Dwayne Yeager, whom the Respondent designates as aleadman,admitted that he regards Ferguson as hissupervisor.Moreover,ifFerguson were found not to be asupervisor it would mean her shift would be without anysupervision formuch of the working time.Fergusonmaintained tight discipline which was independent of theinstructionsof PersonnelManager Scharf. Employeescalled Ferguson when they couldn't come to work and onecalledherwhen she quit.InOctober 1972, Fergusoninformed an employee she had the power to hire and fireand insinuated she could get them replaced if necessary.Ferguson's own testimony on her capacity was contradic-tory, evasive,and less than credible.She first claimed thatshewas always just a leadwoman. She admitted sheindependently scheduled employees,relieved and rotatedthem,completed production logs, disciplined employees,and counseled employees with their problems.She claimedin direct examination there was no change in her status andresponsibilitiesbefore or after the January 18 layoff. CARROLLTON STANDARD PRINTING CO.However,after being confronted by information containedin an affidavit she had given Board agents she admitted shesupervisedher shift.She also admitted that before January18, she effectively recommended discharge of employees,evaluated employees,recommended raises, disciplinedemployees even to the point of sending them home,handled andadjustedgrievances, and had to"babysit"employees.She denied the assertions that she had neverpossessed certain indicia of supervisory authority-asser-tions contained in an affidavit presented by Respondent tothe Region which she unrebuttedly claimed never to haveread and which Personnel Manager Scharf presented her tosign in blank.Ferguson testified she isresponsiblefor thebindery employees.There was no change in Ferguson'sstatus afterJanuary18, 1973 and employees who workedunder her direction before or after January 18, testifiedtheynoticed no change-theyall felt she was and is asupervisor.On the other hand Respondent claimed at the hearingand in its brief that Dolores Mutton, ShirleyFerguson, andDwayne Yeager were not supervisors at any time duringthe criticalperiod involved in this case and the Companydoes not devote any special attention to the status of RitaLewis.Respondent presented testimony and argument at thehearing to the following effect:Dick Byrd,also representedto employeesat a Companymeeting just prior to theelectiononMarch 16 that Dolores Mutton was asupervisor and the person to contact first for any orders.When employeeLisaUlman was hired Byrd told herMutton was supervisorof the dayshiftMutton offered tochange an employee shift.Mutton,while acting asRespondent'sobserver onthedayof the March 16election,gave employees permission,without consultinganyone,to leave early.Daily absentee forms were alwayshanded to Mutton.Mutton,after the election,took anemployee off a press and in effect threatened her withdischarge.Apparently Mutton mysteriouslylost her super-visorycapacityonly when National LaborRelations Boardinvestigators appeared at Respondent's facilities. PersonnelManager Scharf admitted that at one time Mutton was asupervisor but asserted employees were notifiedby bulletinofher reduction in status in June 1972.However,testimony of the employees that she continued to becharacterizedby hersupervisors as a supervisor remainsunrebutted.Mutton admitted that employees continued toregard her as a supervisor and explainedthe fact byclaiming that she was a "bossy person."Furthermore,Mutton admitted that she really doesn'tknow who hersupervisor presently is.In order, no doubt,to create theappearance thatMutton'sscheduling of employees isroutine and can be doneby others,Dwayne Yeager askedemployee LisaUlman tomake out a work schedule onAugust 3, the day aftershe first testified at the hearing inthis case.Thatschedule was presented as Respondent'sExhibit 13. Through thewitness, Plant Manager Westfall,he represented the schedule as having been made outindependentlyby Ulman-but Ulman patterned it accord-ing to the informationleftbythe vacationing Mutton.Rita Lewis admitted she attendedsupervisorymeetingsin November,1972. She evaluated employees after Novem-547ber 1972,and at that time substituted for her full-timesupervisor,Joy McCartney,whom she shortly thereafterreplaced.Where an employee completely takes over thesupervisory duties of another,as is the case here,he or sheisregarded as a supervisor under the Act.BirminghamFabricating Co.,140 NLRB 640;IllinoisPower Co.,155NLRB 1097.Lewis testified at the time she substituted forMcCartney she was an assistant supervisor.She contendedher duties were the same now as in November 1972 andadmits sheregards herself and the employees regard her as asupervisor.She is theonlyindividual on her shift who doesresponsibly supervise bindery employees.Scharf,personnel manager, testified that Mutton, Yeag-er,Lewis, and Ferguson were all lead persons withbasically the same authority.He conceded they functionedin a "gray area"of supervisory status,and possessed "verydefinitemanagement responsibilities." He however main-tained Byrd wasthebindery supervisor and worked 18hours a day and Westfall, plant manager,maintained Byrdwas on call 24 hours a day. Testimony of the GeneralCounsel's witnesses clearly indicates that Byrd's presenceon all shifts was sporadic and his exercise of supervisoryauthority over bindery employees was insignificant.The General Counsel then quotes Section 2(11) of theAct and its definition of supervisor as being:any individual having authority,in the interest ofthe employer,to hire,transfer,suspend,layoff, recall,promote,discharge, assign, reward,or discipline otheremployees,or responsibly to direct them,or to adjusttheir grievances, or effectively recommend such action,if in connection with the foregoing the exercise of suchauthority is not merely routine or clerical in nature, butrequires the use of independent judgment.The existence of anyoneof the indicia listed inSection 2(11) of the Act is sufficient to support afinding that the one possessing it is a supervisor.NewspaperGuildErie Newspaper Guild,Local 187,196NLRB 1121;Ohio Power Co.v.N.L.R.B.,76 F.2d 385(C.A. 6), cert.denied 338 U.S. 899.Leadmen who grant time off(United States GypsumCompany,120 NLRB 906) assign employees to differ-ent operations based upon observation and knowledgeof their individual capabilities(Birmingham FabricatingCo.,140 NLRB640), discipline employees(Little RockHardboardCo.,140 NLRB164) and/or adjust griev-ances(Lee-RowanMfg. Co.,129 NLRB 980) have beenfound to be supervisors.The individuals at issue in thiscase clearly possess and have exercised many of theseindicia of supervisory capacity.Moreover, they haveexercised independent judgment in directing otheremployees and have trained employees.It can beconcluded that these individuals"responsibly direct"other employees.Moreover,as in this case,the fact thatindividuals possess ostensible, apparent supervisoryauthority because their supervisors represented them toother employees as being supervisors and thoseemployees regard those individuals as supervisors,leads to the conclusion that they are supervisors.BamaCo.,145 NLRB1141;Elliott-WilliamsCo.,143 NLRB 548DECISIONS OF NATIONALLABOR RELATIONS BOARD811;General Mercantile & Hardware Co,191NLRB20.sssThe General Counsel contends that Respondentadopted a policy of characterizing Ferguson, Muttonand Lewis as nonsupervisory for its dealings with theBoard-while allowing those individuals to retainapparent supervisory status over its employees. Theseindividuals are and should be found to be supervisors .3Respondent takes the position that Dolores Mutton hasnot been employed as a supervisor since June 5, 1972, andwas not a supervisor during the period from January 18,1973, through March 16, 1973, the date of the election.DoloresMutton has been employed in the Company'sbindery department for 10,years and is the most senior andmost experienced employee in the bindery department. Shehas always worked on the day or first shift.For a period of approximately 3 or 4 years prior to June5, 1972,Mutton was designated as a supervisor in thebindery department. At her own request, for reasons ofhealth,Mutton was relieved of her responsibilities as asupervisor as of June 5, 1972 (Resp. Exh. 11), and she hasnot been reappointed to a supervisory position since thattime.As of June 5, 1972, David Yeager replaced Mutton assupervisor, and Yeager held that position until January 18,1973, at which time Richard Byrd took over all supervisoryresponsibilities in the bindery.Respondent contends that during the period January 18,1973, until the election on March 16, Mrs. Mutton was notemployed as a supervisor and she worked full time as abindery worker spending 99 percent of her time doingnormal production work. Mutton's name wasincluded onthe assignment list along with the names of the otherbindery workers on her shift and she performed the sametasks as the other bindery employees. In addition to regularproduction work, Dolores Mutton did make up the dailyassignmentlist4 and madeentries inthe production log.5Also, in addition to doing regular production work likeother senior and experienced employees, Mutton helpedtrain newemployees. New employees learn the job throughon-the-job training.Respondent further contends thatsinceJune 5, 1972,including the period January 18, 1973, through March 16,1973,Mutton has not had authority to hire otheremployees, fire or otherwise discipline other employees,3Respondent maintained thatDwayne Yeager occupiedthe sameposition with similar responsibilities as the supervisors discussed herein andtestimonyof General Counsel's witnesses seems to confirm thisfactYeagermaintained he had"independence of action" and reportedonly toWestfallIt is not crucial to its case, however,for General Counselto take a positionon Yeager's truecapacity4An assignment list isposted dailyforeach shift in the bindery,according to which eachemployee isassigned to a pressfor that day Uponreporting to work,an employee checks the assignment list and then goes tothe pressto which heis assignedAs for company policy, bindery employeesare usually rotated between presses ona dailybasis, and a mixture ofexperienced employees work at each pressThe most seniorand experiencedemployees prepare the work assignment lists Resp Exh 13 is an example ofa typicalassignment list such as is postedevery daySThe production log is a briefrecord whichindicates whichjobs havebeen run on each shift and whether or not sample copies have been pulledThe most senior and experiencedemployeesmake the entries in the log.promote other employees, settle grievances, or tell otheremployees to leave work early. She has not had authorityto schedule overtime or call employees to work early, norhas she been consulted in regard to any managementdecisions.Mutton was not consulted with regard to thedecision as to which bindery employees would be terrrunat-ed on January 18, 1973. Since June 5, 1972, Mutton has notattended any managementmeetingsnor has she madeevaluations of other employees.As the most senior and experienced bindery employee,Mutton is paid an hourly rate of $3.17 (regular employeesearn on the average about $2 per hour), but does notreceive different fringe benefits than the other binderyemployees. Mutton punches a timeclock, is paid overtimerates for work worked in excess of 40 hours in a week, anduses the rear parking lot (supervisory employees use thefront parking lot) .6Shirley Ferguson was not a supervisor during the periodJanuary 18, 1973, through March 16, 1973, the date of theelection.Ferguson has been employed in the Company's binderydepartment for approximately 6-1/2 years. She is presentlya lead employee on the midnight shift, and was somewhata lead employee on the midnight shift during the periodJanuary 18, 1973, through the date of the election, March16, 1973, even though, as of January 22, 1973, she had beenrelieved of these responsibilities.Ferguson is an experienced bindery employee whospends approximately 99 percent of her time doing normalproduction work. Like other bindery employees she workson the presses and the bindery machinery, including thestitcher, the Cheshira, and the cutter. In addition to normalproduction work during the period preceding the electiononMarch 16, Shirley Ferguson made up the dailyassignment sheet for the midnight shift, and posted entriesintheproduction log. As a senior and experiencedemployee Ferguson would also help train new employees.7Since January 22, 1973, Shirley Ferguson has not hadauthority to hire other employees, fire other employees,promote or raise the pay of other employees, scheduleovertime, or evaluate other employees.8 Ferguson has notattended any management meetings for at least a year andshewas not consulted in regard to which binderyemployees were terminated on January 18, 1973.As a senior and experienced employee, Shirley Fergusonispaid an hourly rate of $2.75, but receives the same fringebenefits as the other bindery employees. Ferguson punchesResp.Exh 14 is an example of typical entries in the production log6Prior toJune5, 1972, DoloresMutton had a number of responsibilitiesasa supervisorShe filled out evaluation reports onother binderyemployees, disciplined other employees,observed the performance of otheremployees,recommendedhiring new employees,and attended managementmeetings.Mutton has performed none of these functionssince June 1972.rShirleyFerguson followed the establishedcompany policy ofrotatingemployeesbetween the presses so that the same employees would not bestuck at the more difficultjobs, andof keeping a mixture of experienced andinexperiencedemployeesat each press She could not deviate from thispolicy8Though it could hardlybe called discipline,Ferguson has admonishedother bindery employeesfor "making too much noise or acting up" Shenevertold an employeeto punchout earlyand go home.Duringthe periodpoor tothe election,disciplinaryproblems were the responsibility ofRichard Byrdand BruceWestfallFergusonhas also onoccasions sent sick employees home CARROLLTON STANDARDPRINTING CO.the timeclock and is paid overtime for hours worked inexcess of 40 in a week.Respondent devotes about a page in his brief to discussDwayne Yeager and points out that Yeager has beenemployed in the Company's bindery department for a littleover 2 years. His work in this department concerned itselfwith the duties of a machine operator. At the time of thehearing Yeager was employed on the day shift but duringthe period January 18, 1973, through approximately April16, 1973, he worked on the midnight shift.During the period January 18, 1973, through mid-April1973 Yeager's principal duties were bundling, tying, andstacking skids in the bindery department.Since January 18, 1973, Yeager has not had authority tohire other employees, fire or otherwise discipline otheremployees, promote other employees, or otherwise act onbehalf of management. Since January 18, 1973, he has notexcused other employees early. Since January 18, Yeagerhas not attendedanymanagement meetings, and he wasnot consulted concerning the decision as to which binderyemployees were to be terminated on January 18.9The Company continued with the statement that whileworking on the night shift during the period betweenJanuary 18 and April 16, in the absence of ShirleyFerguson, Yeager did on perhaps one or two occasionspostan assignment sheet and make entries in theproduction log.Yeager, as a skilled machine operator, is paid an hourlyrate of $3.03. He also punches a timeclock, receives thesame fringe benefits as other bindery employees, is paidovertime for hours worked in excess of 40 hours in a week,and normally uses the rear parking lot, except he wasallowed to use the front lot while working on the nightshift.Yeager was paid an hourly rate of $2.40 at the time ofthe election.Ihave taken the trouble to quotein extensofrom thebriefsof both the General Counsel and Respondentbecause the information contained therein bears directlyon the crucial issue of the supervisory status of theemployees in question. This material also brings into sharpfocus the conflicting positions of the General Counsel andRespondent and points out their differing contentions onthis vital issue.So far as the testimony in the record of the GeneralCounsel's witnesses on the issue of supervisory status goeswhat one employee, Rose Timlin, testified to on thissubject, with minor variations, is typical of the testimony ofthe other General Counsel's witnesses.The following is an excerpt from the testimony of Timlinwhen she was testifying on direct examination:Q. In your experience, if an employee who had runamachine-I imagine you did have occasion toobserve employees running machines would they go toShirley Ferguson if a machine broke down?A.Well, something like the tier or cutter theywould, yes.Q.Were you ever told you weren't doing a goodjob by anybody?A.No.9Although Dwayne Yeager may have had some supervisory responsibili-ty for the second shift prior to January 18. 1973, he had no such549Q.Were you ever complimented in any way aboutyour work?A.Once in a while.Q.By whomA.Shirley Ferguson complimented me once.Q.Before the layoff, how much time would youestimate Shirley spent, to your knowledge, in supervis-ing the department that you worked in?Out of 100 percent of the time how much would yousay she spentA.Well, a lot of time she worked on the press-Q.This is before the layoff?A.Yes.Q.As far as you knew, could she affectivelyrecommend hiring and firing?A.She told me at one time she recommended.Q.Was it in December or November or when?Was it in the winter of 1972?A.Well, just about a couple of weeks before thevoting for the Union, we were advised that Shirley wasour supervisor.Q.Who advised you this?A.Dick Byrd.Q.Dick Byrd advised you that Shirley was yoursupervisor?A.Yes.Q.You say this was a couple of weeks before theelection on March 16?A.Q.A.Q.A.Q.A.Q.Yes.Do you recall where this took place?Right in the Bindery.Were you there?Yes.Were there other people there?Yes, sir.The girls in my shift were there.Do you recall exactly what he said or approxi-mately what he said again?A.He was wondering who was our actual boss,and he told us we was to do what Shirley told us to doand that when she wasn't there Dwayne Yeager wasthere.Q.He told you if you weren't to follow Shirley'sorders, you were to follow Dwayne's orders?A.Yes.Q.Getting to Dwayne Yeager-by the way, al-though it is in the pleadings,I believe,what was Mr.Byrd's title,do you recall?What did you consider himas, if you can't recall his title?A.He was over the Bindery girls and plus he hadto do with the mailing and the Mailing Department.Q.How often was Shirley alone on her shift, mostof the time?A.Yes.Q.Was Dwayne Yeager ever on her shift.A.Yes.Q.After thelayoff of January 18?A.Yes.Q.But before the election?A.Yes.responsibility subsequent to that time. The Company offered proof of theabove conclusion in its Exh. 12 550DECISIONSOF NATIONALLABOR RELATIONS BOARDQ.Did you ever look to Dwayne for any orders?A.Yes.Q.You did?Did you ever look to Dwayne to excuse you?A.Not unless Shirley was not there.Q. In other words, Dwayne substituted for Shirleywhen Shirley wasn't there?A.Yes.Q.To your knowledge, did Dwayne have similarpowers to Shirley when Shirley wasn't there? In otherwords, did he have the same authority when Shirleywasn't there that Shirley had when she was there?A.To tell us what to do, yes. As far as hiring andfiring, I don't know.Q.Did he, in effect, direct your work? Did he tellyou what to do on those occasions when he substitut-ed?A.Yes.Q.Did he ever when he was in charge excuse theshift early?A.Not unless there was nothing to do.Q.But he did when there was nothing to do?A.Yes,unlesswe just cleaned up or something.Q.Did it appear from your observing his demeanorat work that he had any privies [priviledges] that youdidn't have as an employee?A.Other than to tell us what to do, no.Q.A.Q.A.Q.A.Q.front?Where did you park your car?In-back.Where did he park his car?In front.Who parked their cars in front?The bosses, like the Vice-President Roger Hays.Would the ordinary employees park their car inA.No.Q.With respect to overtime whom did you look toto tell you to work or not to work overtime?A.Shirley Ferguson.Q.Did Dwayne ever work overtime on his own?A.Yes.On his own without Shirley being present?A.Well, he worked over if he was asked to workover.Q.Did he ever, to your knowledge, make his owndecisionto work over?A.Not that I know of.Q.How about Shirley? Where does she park hercar?A. In back.Q.Were any employees ever transferred from anyother department into the Bindery Department afterthe layoff?A.They occasionally worked in the back when weneeded the girls.Q.On the last day that you worked there, wasShirley Ferguson your supervisor?A.Yes.Q.Did you observe Shirley making any independ-ent decision on how work was to be done in thedepartment;in other words,on her own,making adecision on how work was to be done?A.She alwaysgot the things off the BargainHunter and decided-the paper how you do them,what goes into what.Q.Did she ever decide what jobs were to becompleted?A.Well, if the press was down or something, shealways had us address.JUDGE SEFF:F don't understand that answer. Shehad the girls'address-you mean, so she could callthem and tell them not to come in or give theminstructions?I don't understand the answer.A. I mean,like, if we was working on somethingand some papers had to be addressed and had to beout, she would have us address them.JUDGE SEFF: She would establish priority on whatyou were to do, which things had to be done first?A.Yes.JUDGE SEFF: In all the time that you worked, wereyou always on the night shift from 12 midnight to 8a.m.?A.Unless business was slow, and then we would goon afternoons.Q.Was the largest part of your working life duringthe night shift?A.Yes.Q.And duringthat entire time,were there ever anyother supervisors in the plant besides Ferguson andYeager?A.Not very often.Q. I don't mean to characterize either of them bymy question,but I want to know if Hays,Westfall,Scharf, or Byrd were around during the night shift on aregular basis?A.Very seldom.Q.For the most part it was Ferguson you lookedto?A.Yes.Q.And,if itwas not Ferguson, it was Yeager?A.Yes.Q.And whatwere the hoursof the third shift?A.Midnightto 8 in the morning.Q.After theterminationsof January18th,werethere different hours?A.Q.A.Q.A.Q.that correct?A.Yes,I think so.Q.Did you always workon the same presses?A.No, I worked differentpresses.Q.How did you knowwhat press to work on?A.Shirley Fergusonmade a schedule as to whatpresses we were to go to, giving just the names of thegirls on what press.Yes.And what were those hours?Iworked from 4 to 12 plus someovertime.After January18were thereonly two shifts?Yes.But beforeJanuary18 there were three shifts; is CARROLLTON STANDARD PRINTING CO.Q.Lets take the time after January 16 after thetermination of the number of employees, how manyBindery Workers were there on your shift?A.Six girls.Q.And Shirley Ferguson assigned the six girlswhat press they were suppose to work?A.Yes.Q.A.Q.No. 2girls?A.Yes.Q.sheet?By putting a hst on the bulletin board?Yes.In other words they had press No. 1 and pressand press No. 3 and at each press they had threeWas there anythingelse on that assignment551Q.Would you say on a normal day you wouldwork on the press.A.Yes.Q. If it wasn't running what would you do?A.Address them or do routes.Q.When the presswasn't running,would you everjust go over and do the addressing?A.Yes Shirley Ferguson would tell me.Q.But you never went on your own?A.No, sir, unless I had addressed them before.Q.Did anybody else tell you?A.No.Q.Did Shirley jog papers in the skid?A.Yes.Q.Did she dothe same thingsyou did?A.Yes.Q.Did she do the same things other girls did?A.Yes.Q.Did she do the same things?A. If she was needed on the press, she helped onthe press if not, she made a schedule for the next day orfilled out a book.Q.How long would it take her to fill out a book?A. It just depended on how much we done on thatnight.Q.And how long, would you say it took her?A.About 10 or15 minutes.Q.Did you ever see her making the assignment orwriting up this littleassignment list?A.Yes.Q.How much time did it take her?A.A few minutes.Q.Five or 10minutes?A.Yes.Itappears that no useful purpose would be served byfurther quotations from the testimony in the record of theother witnesses who testified for the General Counsel withrespect tothe issueof supervisorystatus.Suffice it to saythat employees Barbara Gray, Betty Huffman, JerilynBudinsky and Violet Pylesalso testifiedon this subjectmatter and while the testimony of these witnesses variessomewhat, in the main,it iscumulative and parallel to thetestimony of Timlin.Timlin impressedme asa forthright and honestwitness,did not contradict herself on any important matters whileshe was cross-examined and in generalimpressed me as acrediblewitness. I credit her testimony and find thatFerguson did perform clearly supervisory duties albeit of aminor nature before the layoff of January 18 and after thisdate.Itseems clear that she operated in the role of asupervisor especially in discharging her duties of assigningwork to the girls to whom she was responsible. She alsorotated workers from one job to another as the situationmay have required. Her duties were such that she in effectwas the only supervisor during the night shift. Her work ona day to day basis falls clearly within the language ofSection 2(11) and I so find.Parenthetically I also find that the challenge to her voteintheNLRB election on the ground that she is asupervisor is sustained.More will be said about theA.Not usually.Q.Was one press easier to work on?A.They were all similar.Q. Is one press faster; in other words, did thematerial of the finished product come off faster thanthe others?A.Yes the date liner.Q.And that press is considered harder to work on?A.Yes.Q.And is it true that girls were rotated between thepresses?A.Yes.Q. Is it also true that the Company tried tomaintain a mixture of experienced people on thepresses?A.They mixed them around.Q.You say they rotated between the presses. If youwere working on a fast press the day before, would youhave a good idea you would be working on a slow pressthe next day?A.Sometimes 1 worked on the same press twodays.Q.When you came into work you punched thetimeclock?A.Yes.Q.What then?A. I put my lunch on the table, hung up my coat,and went to the press.Q.Would you look at the assignment sheet?A.Q.A.Q.Yes.And then go to the press?Yes.Would Shirley cometoyou and give youinstructions?A.Not unless she had someone take my place.Q.But when you came in to work, all you did waslook at the assignment sheet and go to the press?A.Yes.Q.Did you know what to do then?A.Yes.Q.Did everyone know?A.Yes.Q.Would you say the work was of a routinenature?Were you doing the same thing day after day?A.Yes. 552DECISIONSOF NATIONALLABOR RELATIONS BOARDobjections to the election and the challenges in that part ofthisdecisioninfrawhich will be set forth in a separatesection under an appropriate title. On reaching the decisionon this aspect of the case I must reject Respondent'sargument that all the employees who they chose to call"leadwomen" performed solely routine clerical duties withrespect tomaking entries in the log and preparing aschedule of assignments and otherwise performed the samework as the other employees which, in the opinion of theEmployer,made of them merely leadwomen withoutsupervisory authority or responsibilities.Iffurther amplification of the supervisory status ofFerguson is needed it derives from the fact that Fergusonwas the person in charge of the night shift which covers thehours from 12 midnight to 8 a.m. It is not refuted thatFerguson was the sole person in the plant during thesehours. It is inevitable that on a night-to-night basis manyproblemsmust necessarily have arisen which requiredanswers during this time. It does not seem reasonable tome that Ferguson could have operated in this capacitywithout exercising supervisory authority. She not onlyassigned the employees to their various jobs, she rotatedthem; she permitted employees who requested time offbecause of personal business or because they were ill; sheexercised this authority without reference to securingauthorization from those supervisors higher up on thesupervisory ladder.While the Company contends that thework done in the bindery department was of a routinenature and the employees did not need supervision I find itimpossible to credit the Company's contention that theemployees needed no supervision because their fobs weresimple. The Company further explained that Dick Byrdworked approximately 18 hours a day and was available oncall at any time of the day or night. When Fergusonexercised the authority to permit employees to leave or ininstances where the work ran out and she permitted theentire shift to leave the plant such decisions were made byher on the spot. There is ample testimony in the record tosupport the conclusion that the employees on the nightshift looked up to Ferguson as their boss and she indeedacted as a boss.With respect to Dolores Mutton it should be remarkedthat,inter aka,Dick Byrd represented to employees at ameeting shortly, before the election on March 16 that theperson the employees should speak to in the event they hadany problems was Mutton. She was described by Byrd tothe assembled employees as a supervisor and the person tobe contacted first for any orders. The General Counselpoints out in his brief "when employee Lisa Ulman washired Byrd told her Mutton was the supervisor of the dayshift."This conclusion is borne out by the followingcolloquy which appears in the record and it derives fromthe testimony of Budinsky. At one point during recross-examination by Respondent's counsel Budinsky was askedwhat she understood that it meant if someone was called asupervisor. In other words what distinguishes a supervisorfrom a regular bindery worker, her answer was:It is somebody that directs the working force; in otherwords, somebody who tells me specifically what jobs togo to, what to do, and also, if I have personal problemsor if there are times I need off or I don't know what todo, I have to have somebody to look up to to go to.Q.Did anybody ever tell you that Dolores Muttonhad the authority to fire anybody?A.No sir not that I can recall other than when shetold me that I can get fired for this and that.Q.What was that?A.Because of the fact I mentioned the Union onetimeand because of my conversation with oneparticular gentleman, and also it comes back to mymind that at one time she did call me- I believe thiswas right after I started on day shift and I was havingsome difficulties at home with my children and myhusband trying to get me to switch shifts and myhusband being disabled, and I never said anything toanybody because one particular girl, Sandy McNutt,told Dolores that I was having problems.Now, this was after the layoff, and it seems to me itwas the beginning of February. She called me over offthe press, and she said "If you are having trouble athome, we can change your shift for you and you don'thave to worry about it."ssrs:Q.You say on the occasions when you asked fortime off, you went to Dick Byrd?A.Yes, other than this which just came back to mehere, but she came to me.Q.Because someone else mentioned the problem isthat your interpretation?A.Yes.Q.You say that the other girls went to Dolores?A.Yes.Q.Who went to Dolores?A.Sandy McNutt had gone to Dolores.Q.Did you hear the conversation?A.Yes. I can remember one time she had to gohome early. Her husband had to work over and shedidn't have a babysitter.Q.Did you observe this?A.Iwas standing right there. I believe it was the 5unit.Q.Was Dolores on the press then?A.Yes I believe she was.Q.And was Sandy McNutt also working the press?A.Yes.Q.And Sandy McNutt asked Dolores to go home?A.Yes first of all, Sandy was called to thetelephone and came out and Dolores let her go home.tiiQ. (By Mr. Fineberg-Re-direct examination)Would you describe the jobs of Mutton and Fergusonas being similar or the same?A. I worked under Ferguson for 3 days, but, yes, Ifelt she had the same jobs.Q.How about Yeager?A.Yes, but I think there was a little distinctionafter the layoff I would classify it myself as underShirley Ferguson and at times when he was by himself, CARROLLTON STANDARDPRINTING CO.like if he worked over in another shift-like on oneparticular Saturday,March 10,before the election, heworked the cheshire machine where he would get directorders.Q.Do yourecallwho was the observer at theelection for the Pressmen's Union?A.Yes.Q.A.Q.A.Q.A.Q.A.And who was that?It was Bob Boylan.(By Mr. Fineberg) You said Bob Boylan?Yes.Was any other observers sitting at the table?Yes.Who was that?DoloresMutton. She was the Company's(observer).Q. (By ME. Fineberg) Did you ever happen tooverhear anyone ask to be excused the day of theelection- ask Dolores Mutton to be excused while youwere near the election table?A.The day of the election.Q.The day of the election.A.Oh, yes I did it comes back to me. I believe thatViolet Pyles.Q.Do you remember what was said?A.They wanted to know if they could punch outthen and she said they could.Q.This was after the election?A.Exactly, the day of the election, yes, sir.JUDGE SEFF: Was it during the election?THE WITNESS. Yes, it was-I believe the election wasgoing on, yes, sir, because it was 4 p.m.-I really can'ttellwhat the time the election was over-and Iremember Violet coming across the room because thatwas an upsettmg day for me.There was some exchange of remarks which took placebetween the General Counsel and Respondent's attorneyin an effort to establish what the hours of the election were.Company counsel finally stipulated that the election tookplace between 3 and 4:30 p.m.Q. (By Mr. Howe on recross-examination) Withrespect to the last incident which was brought upconcerningVioletPyles, did you actually overhearthat?A.Yes. It lust come back to me right now.Q.You did overhear, or you believe you did?A. I did I was standing-there is three tables-Iwas standing at the end of one. I don't know if I shouldsay this, but Violet Pyles is generally loud. She said"Dolores, can we punch out now?"In the continuation of this interrogation of Budinsky,Budinsky said that she heard someone tap on the door andsay "Dolores, can we punch out now?" Budinsky hadalready voted in the election. Howe asked her if her shiftended at that time. Budinsky replied that she (Pyles) wasstill to punch out. She wanted to know if she could punchout. Pyles' normal day would not have ended until 6 p.m.Further, Budinsky said the employees usually work until 6553p.m. and that on that particular day she was already donewith her work, with the election and all.During the course of the direct examination of VioletPyles she said that she worked on the day shift on the dayafter the layoff took place (January 18). Her supervisor forthat shift was Dolores Mutton. When asked if she workedon any other shift she said yes, she had worked on themidnight shift and her supervisor on this shift was ShirleyFerguson.The testimony of Budinsky clearly corroborates the factthatMutton exercised clear supervisory authority over herday shift in much the same manner as Ferguson.Pyles testified to the effect that Mutton occasionallyurged the girls to do their work and one incident stood outin her mind, in the course of which Mutton said, "OK,girls, the game is over. Let's get on the ball and do it right."Pyles also testified that she had occasion to ask to beexcused from work and when this type of situationdeveloped she would ask Mutton. Pyles did not recall howoften requests to leave the job occurred but she said thatwell she didn't remember the exact number of days (at thistime she was going to the doctor every 2 weeks) and shewould ask to be excused each time. In this connectionPyles said that when Mutton made such a decision to grantpermission to leave the plant she made the decision on thespot. Pyles also recalled an incident when she was workingon the other side of the plant, and on this occasion sheasked Dick Byrd if she could leave the plant early and hegave her such permission. Up until that time Mutton hadalways excused her. But this day while she was working onthe other side of the building she said that her time was upand that her husband was waiting for her outside the plant,andMutton said she could not tell her to go. Muttonsuggested that Pyles ask Byrd for permission to leave.Apart from this incident the record indicates clearly thatthe pattern of granting employees permission to be excusedfrom the plant before the shift was over had been wellestablished by Mutton, and this permission was granted byherwithout consultation with Byrd or any other topsupervisor.From all of the above it appears clear that Mutton tooexercised authority in much the same manner as Fergusonand in fact discharged her duties in such a manner as toclearly indicate to the employees that she, Mutton, was oneof the bosses. She acted as such by the way she handledrequests to leave the plant and by the other mattersdiscussedsupra.I can only conclude from this testimony,which was not rebutted on the record, that Muttonexercised many duties which are encompassed within thelanguage of Section 2(11) of the Act and was in fact aminor supervisor. As such any remarks that she made wereboth imputed to and properly attributed to Respondent.The General Counsel's brief sets forth the fact that RitaLewis admitted she attended supervisory meetings inNovember 1972. She evaluated employees after November1972,and at that time substituted for her full-timesupervisor, JoyMcCartney, who she shortly thereafterreplaced.The General Counsel remarks that "where anemployee completely takes over the supervisory duties ofanother, as in the case at bar, he or she is regarded as asupervisor under the Act." In support of his proposition he 554DECISIONSOF NATIONALLABOR RELATIONS BOARDcites the case ofBirmingham Fabricating Co.,140 NLRB640.Respondent's personnel manager, Scharf, gave testimonythatMutton, Yeager, Lewis, and Ferguson were all leadpersonswithbasically the same authority.He alsoconceded that they functioned in a "gray area" ofsupervisory status and possessed "very definite manage-ment responsibilities."At the same time, however, hemaintained that Byrd was the bindery supervisor andworked 18 hours a day and Westfall, plant manager,maintained that Byrd was actually on call 24 hours a day.The General Counsel further makes the statement that thetestimony of the General Counsel's witnesses and most"lead persons" clearly indicates that Byrd's presence on allshiftswas sporadic and his exercise of supervisoryauthority over bindery employees was insignificant.To all of the evidence adduced on the record theCompany iterated and reiterated its contention Mutton,Ferguson, Lewis, and Yeager were really lead persons whowork along side of the other bindery employees andperformed functions identical with that of the regularemployees in the bindery department. It is correct to say,and it is supported in the record, that the Respondent'switnesses all testified to the effect that they spent 99percent of their time working as production workers in thebindery just like the other employees. The Companysought to minimize those functions performed by theabove-named persons which appeared to partake of thedischarge of supervisory responsibilities. It was pointed outby Respondent in its brief that the entries made in the logand the preparation of schedules for the employees was amerely routine, clerical job that did not require the exerciseof any independent judgment. Respondent lumped togeth-er the jobs of the three persons whose testimony has beenexhaustively dealt with in the instant decision as beingmerely a minor part of the duties which they performed. Itwas underscored in Respondent's brief that "Mutton spentatmost only a few minutes per day in drawing up theassignmentlist and writing entries in the production logs.Also, in addition to regular production work, like othersenior and experienced employees, Mutton helped trainnew employees. New employees learn the job through on-the-job training."Respondent also points to the fact that since June 5,1972, including the period January 18 through March 16,Mutton has not had authority to hire, fire, or otherwisediscipline other employees. She also had no authority totell other employees to leave their work early. She has nothad authority to schedule overtime, call employees to workearly,nor has she been consulted in regard to anymanagementdecisions. It is pointed out with specialemphasis that Mutton was not consulted with regard to thedecision as to which bindery employees would be terminat-ed on January 18. Furthermore, since June 5 Mutton hasnot attended any management meetings nor has she madeevaluations of other employees. The Company explainedthe fact that as the most senior and experienced binderyemployee Mutton is paid an hourly rate of $3.17 but doesnot receive different fringe benefits than the other binderyemployees. She punches a time clock, is paid overtime ratesfor hours worked in excess of 40 in a week, and uses therear parking lot like the other nonsupervisory employees.It should be pointed out that the differential in the payrate received by Mutton, Lewis, Ferguson, and Yeager isquitesubstantial.For exampleMutton earns $3.17;Ferguson, as a senior and experienced employee is paid anhourly rate of $2.75; Dwayne Yeager (the General Counseldoes not devote any special time or attention to the statusor functions of Dwayne Yeager but the Company did pointout that Yeager did occupy a similar job to that of theothers mentionedsupra)earns $3.03 but this was explainedby Respondent as being due to the fact that his regularfunction is that of a skilled machine operator.Despite these contentions which find support in therecord it is my conclusion that the major elements ofsupervisory function which were regularly performed byFerguson, Mutton, and Lewis, plus the other testimony inthe record which concerns itself with the fact that theseemployees did allow employees to go home before theirshift, did make regular work assignments, did make entriesin the production log, and the fact that they exercised anyoneof these functions constitutes them as supervisorswithin the meaning of Section 2(11) of the Act. I so find. Ialso credit the testimony of Mutton and Lewis whoimpressed me as being honest and forthright witnesseswhose testimony I credit.While I do not discredit theCompany'switnessesas to all thepoints they gavetestimony on but it must be said that Respondent did notsuccessfully refute the supervisory work performed bythem. For the most part their testimony concerning theirsupervisory duties was not refuted.Itherefore find that all three of these women weresupervisorswithin the meaning of the Act. Once again,parenthetically, I conclude that the ballots of Lewis andMutton should not be counted and I uphold the challengesto these ballots.III.THE ALLEGED8(A)(1) AND (3) ALLEGATIONSThe General Counsel's brief states as follows:Shirley Ferguson-8(a)(1)Rose Timlin, a former employee of Respondent,testified that sometime in December 1972, a time wheneven Ferguson admits she was a supervisor,ShirleyFerguson interrogated her in the mailing office of thebindery.She accused Timlin of being the Unioninstigator on the night shift. She also identified JoanHamilton,Margaret Noble, Dorothy Hendrix andBetty Huffman as possible union instigators on the dayShift and stated if Respondent found this to be truethese individuals would be terminated.Ferguson alsotold employee Helen Spahr before the layoff that shethought Margaret Noble was a union instigator.From the above-quoted section of the General Counsel'sbrief he concluded that Ferguson's statementsto Tin-Ainand Spahr unlawfully created the impression of surveil-lance. I concur with this conclusion and so find.The General Counsel's brief states:Ferguson claimed that Dwayne Yeager informed herthat two girls on her shift were talking to the pressmen CARROLLTON STANDARDPRINTING CO.about the Pressmen'sUnion.She admitted calling inthe two employees-whom she identified as LisaUlman and Rose Timlin-and asking them if they hadtalked to the pressmen about a bindery union. It isunrebutted that Ferguson informed Scharf about thisincident.Timlin intended to terminate her employment withRespondent on or about March23, 1973.WilliamScharf,Personnel Manager, attempted to accelerate herseparation to March 9 because he did not want herthere for the March16 NLRBelection.Ferguson,sometimeinOctober or November 1972,alsowarned employees Betty Huffman and HelenSpahr that bindery employees might be terminated if aunion was discussed by them in the plant. Huffmanalso testified that Ferguson stated Respondent's plantwould be shut down if the bindery workers obtained aUnion to represent them.Testimony of Helen Spahr clearly indicates thatFerguson, the week prior to the March 16 election,threatened employees with longer hours if the Unionwon the election.The General Counsel contends that Ferguson interrogat-ed certain of the employees as to their union interest,sympathies, and thereby violated Section 8(a)(1) of the Act.The record supports the General Counsel's conclusion thatthe activities engaged in by Ferguson did in fact constituteviolations of Section 8(a)(1) of the Act. I concur with thisconclusion and so find.The General Counsel's brief further continues as follows:Rita Lewis-8(a)U)Barbara Gray and Betty Huffman, former employ-ees, both testified that Rita Lewis at a Christmas partyin her house in 1972 indicated that employees hadbetter not discuss or mention the Union or they mightbe discharged.Lewis after claiming not to rememberthe conversation-fmally admitted "there was a rumorthat we may all be termmated." While Lewis claimedallof the participants in her Christmas party werejoking,Gray and Huffman took her remark seriously.While the General Counsel offered the above informa-tion as representing a further violation of Section 8(a)(1) Ifind that his conclusion is not supported by the record. Theremark which Lewis admittedly made was not made in theplant,which itself is not significant,butmuch moreimportantly was made during the course of a party and itappears that it was neither seriously made nor understoodby the people at the party to constitute a threat of anykind.As the Respondent has pointed out both at thehearing and in his brief the remark of Rita Lewis was madein a jocular vein and I take it that this was the case. As thewas turned on and it reported some information about aUnion which was then on strike in the vicinity of theCompany's plant. It was in this connection that Lewismade her statement to the general effect that if you are in aunion it frequently occurs that unions take employees out555on strike.If the employees selected a union to representthem this might well happen to them. There is nothing inthe record to show that a strike ever occurred at theRespondent's plant.Therefore this remark seems to me tobe of no great significance and does not constitute aviolation of Section 8(a)(I) as alleged in the complaint. Itherefore recommend that this allegation of the complaintbe dismissed.According to General Counsel's brief:Dolores Mutton-8(a)(1)Employee Jerilyn Budinsky testified that immediate-ly after the March 16 election Mutton warned themnever to mention a union at Respondent's facility orshe would be "fired." "Start sticking together, you'll beout of the doors, just like the rest of the girls."By "therestof the girls,"Mutton no doubt meant thoseterminated on January 18. This statement should leaveno doubt as to the real reason the Respondentterminated the discriminatees in this case.Muttonrepresented to the employees on the morning of March15 that theywould be working more overtime if theUnion won the election.Mutton also made the samethreat to employee Violet Pyles sometime after thelayoff but before the election.While there is record evidence to support the contentionsmade by the General Counsel with respect to the testimonyofBudinsky and while I have credited some of hertestimony with respect to other matters not relating to8(a)(1), Budinsky did not make a good impression on me asa reliable and credible witness.She appeared to be bothtalkative and argumentative. I do not credit those parts ofher testimony that were not corroborated by the testimonyof other of the General Counsel's witnesses.General Counsel's brief continues:Bruce Westfall and Richard ByrdLisa Ulman testified that on March 15, 1973 RichardByrd interrogated her as to whether she thoughtRespondent's shop needed a union.On that same dayUlman asked Bruce Westfall,plant manager,whetherthe employees would obtain a pay raise.Westfallresponded he could not take any action on raises atthat point but claimed that if the Uniondidn'twin theelection bindery employees would receive 10 percent to12 percentmore in wages.If the testimony of Lisa Ulman is to be credited what shestated represents violations of Section 8(a)(1). She said sheasked Westfall about a raise.His reply contained a doubleaspect of violationsof the Act.My overall appraisal of thecredibility of Ulman is that she testified in a direct andforcefulmanner and impressed me with her recital of themcidents she described. Her testimony had the ring ofauthenticity.In answer to her question about raises BruceWestfall said he could not take any action on raises at thatpoint but claimed that if the Union did not win the electionthe bindery employees would receive a 10-percent to 12-percent increase in wages. This statement,which I credit,constitutes a promise of benefit and a possible threat that iftheUnion did win an election the employees would notobtain a wage increase.Both aspects of this statement, 556DECISIONS OF NATIONALLABOR RELATIONS BOARDwhich I find Westfall did in fact make to Ulman,constituteviolations of Section 8(a)(1) and I so find.Budinsky testified that after the layoff Richard Byrdapproached her and interrogated her as to what shethought of the Bindery Workers Umon and the Pressmen'sUnion.Ihave already found that Budinsky impressed meas somewhat argumentative.The further fact that she hasquit her employment with Respondent emboldened her tomake statements adverse to the Company which I do notaccept at face value.Ido not credit her testimony. Irecommend that this allegation of the complaint bedismissed.Pyles testified that on two separate occasionsduring the week before the election Richard Byrd ques-tioned her as to what she thought of the Union.Iwas affirmatively impressed with the candor with whichPyles testified and I credit her testimony.Under thesecircumstances I find that Byrd did in fact interrogate heron two separate occasions and by so doing Respondentviolated Section 8(a)(1) in this regard.I so find.Respondent Held Three Meetings with itsEmployees Prior to the ElectionThe NLRB election took place on March 16.On threeseparate occasions,March 9,13, and 15, the Company heldmeetings with its employees. At one of these meetingsScharf or Westfall allegedly told employees the pressmenwould have received a higher wage rate than they hadreceived by the union contract if they had not chosen thisUnion as their bargaining agent. The record shows thatthis testimony was given by Budinsky.She allegedly alsostated that Alpheus Petrie,general manager,made essen-tially the same statement at one of the three meetings heldby the Company with its employees.As I have already discredited part of Budinsky'stestimony in relation to other matters concerning whichshe gave testimony I was not impressed with her testimonyin this regard anymore than some others and for thisreason I do not credit this testimony.Under thesecircumstances,I recommend and find that the Respondentwas not guilty of this additional 8(a)(1) activity and Irecommend that the allegation concerning this matter bedismissed.It is the contention of the General Counsel that as aconsequence of the 8(a)(l) activities of the Respondentdetailedsupra,the Respondent threatened the employeeswith low wages in the event the Union won the electionand at the same time it promised employees higher wages ifthey voted against the Unions involved in the election.There is further testimony in the record that Spahr saidthat Roger Hays, Respondent's vice president in charge ofthe Company's operations,indicated at one of the meetingsthat if the Union was elected,employees would receivefewer benefits.An examination of the record shows that Spahr gaveconflicting versions of the statement allegedly made byHays. At one point in the record she said that a statementhad been made by Roger Hays "Why have a union if youcan get the same things without a union," or something tothat effect.To this question he answered "Yes." The nextquestion she was asked was whether or not Hays had eversaid that if the Umon were to be elected you would be paidlessor would receive less benefits.Her answer to thisquestion was "No."She then said"No," I misunderstoodthat,will you repeat the question? The direct question wasthen asked of her,"did Hays ever state that if the Unionwere elected you would be paid less or receive lessbenefits?"To this rephrased question she said, "Oh, yes."This testimony is so confused and contradictory that it isimpossible to base a finding on it.I therefore conclude thatthe allegation in the complaint concerning the allegedstatement made by Hays is not supported by substantialevidence in the record and I recommend that thisallegation of the complaint be dismissed.From the totality of the 8(a)(1) allegations and theconclusions I have reached concerning them I find thatcertain of the allegations were supported by substantialcredible evidence and others were not. The evidenceindicates that Respondent attempted to ascertain thestrength of the Union in the bindery,made an effort todetermine just who the union instigators were by interroga-tion,threats of termination,and other actions.Italsocreated the impression of surveillance.TheGeneralCounsel concluded that the use of these unlawful tacticsand the illegal promises of benefits coupled with the threattowithhold benefits if the Union was successful in itselection efforts all point to the commission of violations ofSection 8(a)(1).Respondent attempted to discourage union support. TheGeneral Counsel characterizes the 8(a)(1) activity as beingclearly violative of Section 8(a)(1) of the Act.He cites insupport of this conclusion the case ofStephens Manufactur-ing Co.Inc.,196 NLRB 47, which he described as involvingviolations of Section 8(a)(1) of the Act similar to those ofthis case;including the interrogation of employees con-cerning their union activities,the creation of the impres-sion that employees would be discharged for supportingthe union, and the threat to cut wages if the union won theelection.The Discharged DiscriminateesThe testimony of Timlin was to the effect that theRespondent learned through its supervisor Ferguson thatthe Company suspected Hamilton,Noble, and Hendrix tobe union instigators and threatened to terminate them. Therecord shows that Ferguson admitted she told Scharf thatshe had interrogated Timlin. At a later point in the recordScharf conceded that, prior to the layoff, he did questionByrd as to union activity in the Bindery. The formerchairman of the Printing Pressmen, Henry Pisklo, testifiedthat Hendrix,Noble,Timlin,and Hamilton were the mostinquisitiveof the bindery employees and the mostinterested in requesting the Printing Pressmen to representthem.They first approached him about the Unionsometime around December of 1972.Pisklo also said thathe considered Joan Hamilton as being the most activeunion adherent. Both Scharf and Mutton describedHamilton as a "complainer"and because they made suchstatements on the record the General Counsel concludesthat"she was no doubt highly suspected by Respondent asa union adherent." This statement appears to be sheersupposition indulged in by the General Counsel.His brief states"that it is unrebutted that in December CARROLLTON STANDARD PRINTING CO.1972, Scharf showed Hamilton her job evaluation and toldher to `quit worrying' because there was nothing wrongwith it." It does appear that Hamilton was the organizerand one of the chief officers of the Independent BinderyWorkers Union which labor organization was organizedafterher discharge. There is no doubt that she was anactive union proponent. It is further contended by theGeneral Counsel that Ferguson also identified Noble as aunion instigator in a conversation had with Spahr prior tothe January layoff.During the second meeting with its employees whichoccurred on March 13, Roger Hays was called on toanswer questions.It is the contention of the Respondent that during thecourse ofthese meetings"Management representatives didnot threaten to discharge any employee or otherwisethreaten reprisals if the Union should be elected; they didnot promisewage increasesor other economic benefits ifthe employees would vote nonunion; they did not threatenthe employees with strikes and violence and there was nodiscussion of union dues." I do not credit Respondent'sblanket denials of engaging in independent 8(a)(l) activi-ties.Two versions of one incident that occurred at one of themeetingsare set forth in the briefs provided by both theGeneralCounsel and the Respondent. The GeneralCounsel states that Roger Hays, at one of the meetings,emphasized the fact that he would never permit any of thethree discriminatees to return to work-and would fightthe issueall the way to the United States Supreme Court ifnecessary. It is also stated in the brief that Hays remarkedto the employees who were present at the meeting that theycould select those to be replaced if he was forced to yield totheir return. The General Counsel remarks further thatHays' "singling outthe three discriminatees for specialcomment and treatment" substantiates the General Coun-sel'sposition that Respondent especially wanted to riditself of these suspected union adherents.The Respondent in a footnote to its brief states: "Inresponse to a question by Budinsky, Mr. Hays did state thefact thatifthe Company had to hire back Noble, Hendrixand Hamilton, the three alleged discnminatees, andiftheCompany did not increase the workforce in the bindery,then three employees would have to be replaced to makeroom for Noble, Hendrix and Hamilton." By dovetailingthese two statements by the General Counsel and Respon-dent respectivelyit seemsclear that Hays did state in effectwhat the General Counsel contends he said at one of themeetings. I do not find this language to be discriminatorilymotivated or violative of the Act. Taken out of context itseemsthat the Company had a special axe to grind withrespect to the three alleged discriminatees. In my opinion,this remark made by Hays indicates company knowledgethat these three female employees were known to theCompany to be active in the Union but apart from thisconclusion I find nothing either significant or actionable inthe statement admittedly made by Hays.The Respondent adduced testimony through itswitness-es including Hays that before a determination was reachedas to who among its employees would be laid off, a specialmeeting was called in his home at night. At this meeting557therewere present Brenneman, president, Hays, vicepresident, Petrie, the Company's general manager, Byrd,the plant superintendent, Westfall, plant manager, Scharf,personnelmanager, and Brothers, who is the assistantproductionmanager.As has been stated above the purposeof this meeting was to determine which employees were tobe laid off. Each of the Company's top supervisory mendrafted a list of employees whom they felt they could dowithout.After the lists were completed they were com-pared and the names of 10 employees coincided with the10 employeeswhose nameswere recorded,each on aseparate piece of paper. The judgment of these men waspractically unanimous as to which employees were to bepermanently laid off. The General Counsel characterizesthisprocedure as being incredible.While the virtualunanimity reached by the separate individuals involved inthis selection process is, to say the least, unusual, it is notinconceivable that this plan took place as described byRespondent's witnesses. In any event I draw no unfavora-ble inference as to the basis upon which the selection wasmade. After the 10 names were agreed upon the Companyadded two other additionalnames, thus making the groupof 12 employees from the bindery department who werepermanently laid off.The General Counselseems to makemuch of the factthat the Regional Office of the National Labor RelationsBoard was informed that the employees were laid off solelydue to economic considerations. Testimony at the hearingindicated that the "most willing, cooperative, physicallycapable employees with thebest attitudewere retained." Hefurther states in his brief "the possibility of an unfair laborpractice charge being filed was considered." Many veryinexperienced employees who had spent little time with theCompany were retained-while a great many experiencedemployees were permanentlyterminated.From this facttheGeneral Counsel concludes that the termination ofexperienced employees while retaining inexperienced oneswould compound the Respondent's economic ills. TheGeneral Counsel then raises the question, "Was Respon-dent's logic directed towards solving its economic problemor ridding itself of active unionists?" It is a fact that theCompany did double its bindery staff from 12 to 22employees sometime after the election. He states this wasaccomplished "without regard to the announced Companyposition to the Regional Office that those laid off would bereinstated only if the need for additional workers arose andwithout regard to the announced policy in its employeehandbook `to fill vacancies from within our organizationunless . . . no one was available in terms of specializedtalentsand training required.' " The failure of theRespondent to reinstate any of the terminated employees,including the discnmmatees; lends credence to GeneralCounsel's assertions that the discriminatees were in thefirst instance terminated for discriminatory reasons.In the course of the hearing, during the testimony ofHays, I asked him why he did not reemploy some of theterminated employees when the Company's financialposition improved to the point where they neededadditional employees. My question specifically was, "MayIask whether it is economic to hire strangers to thebusiness when you had potentially available people who 558DECISIONSOF NATIONALLABOR RELATIONS BOARDhad experience working for you in various occupations inyour plant?" Hays answered my question as follows, "Thereason for the dismissal-I think I said earlier-I asked thesupervisors to supply a list of names of competent, willing,capable, physically able people who would help us duringthis period. I didn't feel that the end of the crisis was thetimeto bring back people that the supervisors didn't feelquite fit those qualifications prior to that." It seems clearthat the Company's explanationraises somedoubts as tothe basis for hiring new people off the street instead ofrehiring employeeswho had satisfactorily performedservice forthe Company prior tothe economiclayoff ofJanuary 18. While my doubts in this regard have not beendispelled by the answer given by Hays, the fact remainsthat the determination of the Company not to rehire oldemployees who had not particularly distinguished them-selves on the job is a matter of judgment. Absent proof ofany allegation in the complaint that the Company haddiscriminatorily laid off approximately 29 employees fromthebindery department, there is no doubt that thecomplaint was drafted the way it was because the RegionalOffice of the NLRB accepted and believed the Company'sexplanation that the layoff was solely due to economicnecessity.The record bears out this conclusion and Iconcur in it.Returning to the question as to whether or not there waslogic in the Company's failure to rehire its permanentlylaidoffemployees this is a matter solely for theRespondent in its exercise of running its business. It is notfor a judge to substitute his judgment for that of theCompany. I therefore accept Hays' explanation in answertomy question with some reluctance because it doesappear to be suspicious but nevertheless since Respondenthas not been charged with a discriminatory layoff but onlywith a layoff dictated by economic necessity what it did, ineffect,was to make a judgment call. Whether or not itsjudgment was good or bad is not before me. Nor, absentcredible evidence in the record, is it the business of theNLRB to sit in judgment on the Company's decision withrespect to this matter.I therefore conclude that the General Counsel's assertionthat "the failure of Respondent to reinstate any of theterminated employees,including the discriminatees inopposition to its announced policy lends substantialcredence to the General Counsel's assertions that thediscriminateeswere in the first instance discriminatorilyterminated."For the reasons set forthsupra,I disagree withthis conclusion of the General Counsel. While the GeneralCounsel did not argue in his brief that the layoff of theemployees in the bindery department was motivated byantiunion considerations rather than by economic necessi-ty, such an argument was advanced by counsel for thePressmen's Union. This contention does not appear to meto have merit. The record is replete with both directtestimonyfromcredible witnesses and numerous exhibitsall of which conclusively point to the fact that for a periodof time in January and continuing for about 6 weeksthereafter the Company was in financial distress. In orderto cure this critical situation the Company relied upon itsnew manager (who had vast experience in previouspositions) to evaluate the best way for the Company toextricate itself from its difficulties.He recommended thatRespondent reduce the number of its employees. Thisexpert,Petrie,recommended a substantial reduction in thenumber of employees in the bindery department; areduction in certain other categories of employees thenworking for the Company; a 2-percent reduction in thesalary paidto Brenneman;and a 10-percent reduction inthe salaries of all executives from the position of Byrd onup.The actual amount of money being lost by theCompanyprior to the institution of the drastic measureswhich it took in order to avoid bankruptcy was reversed.The institution of these economics was helpful in theCompanygetting back on the track of successful businessoperations.This,coupled with a substantial increase inbusiness,resulted in the resumption of business on aprofitable basis. I am satisfied that the evidence in supportof the Company's contention with respect to its resumptionof health business activities is an honest statementcrediblymade by Hays whose testimony I credit in its entirety.Based on the substantial evidence on the recordconsidered as a whole it seems clear to me that despiteurgent disclaimers made by Respondent that it had noknowledge of union activity among its employees in thebindery department, that this is simply not correct. Theevidence points to the fact that the Company(at leastthrough its minor supervisors),whom I have determinedare supervisors within the meaning of the Act,that Noble,Hendrix, and Hamilton were known to Respondent to beactive on behalf of a labor organization and this knowledge(due to the fact that these employees Ferguson,Muttonand Lewis had knowledge of their union activities), wasimputed to Respondent.The Alleged 8(a)(3) DiscriminateesFirst off it should be pointed out that Hendrix, Noble,and Hamilton were included in the group of employeeswho were permanently laid off in the mass layoff ofJanuary 18. Significantly, the General Counsel does notclaim that any of these employees were unfair laborpractice layoffees. The complaint does not contain anyallegations to indicate that the entire group of employeeswho were terminated on January 18 were discriminatees. Itis argued that the three women were discriminated againstbecause of their union and/or concerted activities. One ofthem, Hamilton, was admittedly the chief union instigatorwho was involved in the effort to form the BinderyWorkers Independent Union.Hamilton's efforts on behalf of the Bindery WorkersIndependent Union were conspicuously unsuccessful. Therecord shows that the Independent died aborning. In theelection conducted by the NLRB, the Independent did notreceive any votes.More significantly Hamilton did notcommence her union activity until after she had beenpermanently laid off. During the time she was employedher union activities were minimal and the recordis silent asto Respondent's knowledge of even this activity.It is true and I have found that the Company, boththrough the statements made by its minor supervisors andalso by the remarks of Byrd and Scharf, engaged inillegalthreats and promises of benefit. Consequently there exists abackground of independent 8(a)(1) activities. However it CARROLLTON STANDARD PRINTING CO.must be emphasized that nowhere in the record has theGeneral Counsel adduced credible evidence demonstratingany direct threats or promises of benefits having beenmade against these alleged discriminatees.Nor am Iconvinced that indirect threats or promises of benefit weremade which were discriminatorily motivated.It should benoted that Hamilton was characterized by Respondent'switnesses as a "chronic bitcher"who frequently madecomplaints.Much of this criticism concerned her supervi-sor,Mutton.There was a personality conflict betweenHamilton and Mutton.There were also other complaintsmade by Hamilton about working conditions. At the leastthese facts give rise to a suspicion that Respondent had "anaxe to grind"about the"attitude"of Hamilton towardsRespondent apart from her personal feud with Mutton. Inany event I conclude that the General Counsel did notsustainhisburden of proving by a preponderance ofcredible evidence that the alleged discriminatees wereterminated because of other union or protected concertedactivities.Also it should be pointed out that I was not impressedwith the demeanor or credibility of the General Counsel'sthree alleged discriminatees.Theywere not persuasivewitnesses and I do not credit their testimony.They werecalled upon to testify as an afterthought on the part of theGeneral Counsel. The testimony offered by Hamilton,Noble, and Hendrix on directexamination was inconclu-sive,vague,and unconvincing.Thus it can be seen from the direct testimony in therecord that none of these employees testified to thequestion of discriminatory remarks directed against themby any of the Respondent's supervisory personnel. Whatwords were exchanged,in the context of the circumstancesunder which the statements were made, were,for the mostpart,innocuous or of no legal significance.This is not tosay that while the testimony indicates that the statementsmade by the witnesses are credited by me and while theydo represent clear violations of Section 8(a)(1) of the Actthey did not seem to be taken by the listeners asconstituting threats which the employees involved tookseriously. In any event the burden of proof on the GeneralCounsel to prove his case by a preponderance of credibleevidence was not sustained by him.These allegations in the complaint were not sustainedwith respect to supporting the allegations of discriminatorydischarge.While these were violations of Section 8(a)(l)they did not contain direct threats or even indirect threatsdirected against the three alleged 8(a)(3) discriminatees. Inother words I find that none of Respondent's supervisoryemployees madethreats against the discriminatees thatmight constitute the basis for a finding that these threeemployees were discriminatorily terminated. I am alsounable to infer such a conclusion from the testimony in therecord.Respondent's Testimony Concerning the EconomicBasisfor the Mass Layoff of January 18The actual amount of money being lost by the Companyprompted it to institute drastic measures to avoid bank-ruptcy. These efforts were helpful in getting the Companyback on the track of successful business operations. This,559coupled with a substantial increase in business,resulted inthe resumption of Respondent's operations on a profitablebasis.Iam satisfied that the evidence in support of theCompany'scontention with respect to its resumption offullbusiness activities is an honest statementcrediblymade by Hays whosetestimony I credit.Having creditedHays'testimony on this point eliminates the necessity forany furtherconsideration of this subject in the instantdecision.CompanyKnowledgeBased on the substantial evidence in the record consid-ered as a whole it seems clear to me that despite frequentdisclaimersmade by Respondent and that it had noknowledge of union activity among its employees in thebindery department that this is simply not correct. Theevidence points to the fact that Respondent was chargeablethrough its minor supervisors, with knowledge that certainof its employees were active on behalf of a labororganization.I so find.The Challenges and the Objections to the ElectionIhave found that the three minor supervisors weresupervisors within the meaning of the Act at the time theelection took place.The challenges to their ballots shouldbe sustained.The balance of the challenges have beenfound by the Region to be without merit and the chargingunion has withdrawn these challenges.Ihave also found that the three employees whom I havefound to be supervisors did in fact utter statementsviolative of Section 8(a)(1) of the Act.The substance of these statements is substantially thesame as the Union's objections to the election. It is so wellsettled as a matter of law that it does not require citationsto the cases to demonstrate that where a Respondentengages in the commission of independent 8(a)(1) activitiesand these activities represent the basis for the objections,such action is sufficient upon which to base a finding thattheobjections to the election be sustained. I so find.Consequently I will recommend that the election be setaside and a new election be ordered by the RegionalDirector at a time and under circumstances when theeffects of the 8(a)(1) activities have been dissipated by theposting of an appropriate notice to the employees.At suchtime the Regional Director,in his discretion,may orderthat a new election be held to determine the uncoercedwishes of the employees.Concluding Findings and AnalysisThe issue concerning the supervisory status of Ferguson,Mutton and Lewis involves an admittedly close questionwhich has correctly been characterized as a problem in the"gray area."Ultimately the answer depends on a carefulconsideration of the facts in the instant case.The record isreplete with testimony concerning this issue.The General Counsel,and Respondent have providedme with excellent briefs studded with copious citations toboth the record and the adjudicated cases.Thisissue has already been explicated in considerabledepthsupraand any additional comments made here by 560DECISIONSOF NATIONALLABOR RELATIONS BOARDme would be redundant. Suffice it to say that my researchsupportsmy conclusion that the three employees areindeed supervisors albeit minor supervisors of the Respon-dent. The Respondent calls my attention to the followingcaseswhich have been offered in support of the Company'sposition that the three individuals named above are onlylead people and not supervisors within the meaning ofSection 2(11) of the Act:A.D. T. Company, Inc.,177 NLRB704, deals with the fact that the title of a job is not to berelied on to establish that an employee is a supervisor. Thefact that the employees refer to Mutton, Ferguson, andLewis as supervisors is not controlling.Respondent calls attention to the fact that Mutton wasnot consulted concerning the layoff of January 18 and didnot attend management meetings; was not treated bymanagement as a supervisor; was hourly paid: shepunched a clock; and is paid overtime. In support of thisproposition, Respondent citesThe Grocers Supply Compa-ny, Inc.,160 NLRB 485.Company counsel also calls my attention to the case ofThe Kirby Company,194 NLRB 1201, where the Boardfound an employee was not a supervisor even though heassigned work and transferred other employees because hisauthority in this respect was routine and did not involvethe use of independent judgment in view of the routine andrepetitious nature of the operation and the small number ofemployees. The Board has likewise failed to find employeesto be supervisors in other cases where assignment dutiesare merely routine.Don the Beachcomber,163 NLRB 275.Respondent concludes from the above cited case. "AsMutton stated, an individual can learn the bindery workvery quickly and therefore it is merely a matter ofdeveloping speed and proficiency." The brief continues,"The Board has indicated that experienced employees whogive this type of routine instruction are not supervisorswithin the meaning of the Act." The Company citesBrewerElectricMfg. Co.,and the case inKansas Refined HeliumCo., 176 NLRB 1032. The brief then states: "The questionof assigningwork is not determinative. InGoshen Litho Inc.[196NLRB 977], the Board found that a head operatorwho worked on the assembly line as a trimmer is not asupervisor even though he had the duty to keep theassembly linemoving,moved employees around theassembly line as needs required, and placed new employeesnext to experienced employees."Concerning the significance of the rate of pay ofemployees whose status is in question the Respondent'scounselstates:"Higher rates of pay are also not conclu-sive.The fact that Mutton earned more than otheremployees was due to her seniority and experience and notbecause she was a supervisor." The case ofWelcome-American Fertilizer Co.,179NLRB 217, enunciates theproposition that the Board recognizes that paying a higherwage rate to an experienced, senior employee does notmake that employee a supervisor.Respondent's brief continues:Re:Mutton: At all times relevant to the presentcase,DoloresMutton lacked authority to hire, fire,promote,disciplineother employees, or scheduleovertime and likewise lacked authority to effectivelyrecommend such actions. She worked on the day shift,ishourly paid, punches the timeclock and is paidovertime rates.She worked on the day shift, during which RichardByrd the supervisor of the Bindery Department, waspresent. She shared a community of interest with theother employees on her shift. She spent 99 percent ofher time doing production work.Re: Ferguson: Ferguson worked the midnight shiftboth before and after the terminations of January 18where,as the most senior and experienced employee,she was admittedly a lead worker.What the Company fails to state in its brief is thatFerguson was an employee of 6-1/2 years' service who didact and was acknowledged to be a supervisor until June1972. At thistime she became ill and when she returned towork, notified the Company that she would not beavailable to continue to act as a supervisor because of herphysical condition.The Companyclaims thatwhenFerguson returned to her job a notice was posted on thebulletin board to the employees on the night shift in thebindery department notifying them that Ferguson was nolonger their supervisor. On the testimony in the record it isnot at all clear that the employees on the night shift in thebindery department were aware of the change in Fergu-son's status. In any event, according to the testimony in therecord even from Ferguson herself, on direct examinationshe said that her duties changed only very slightly after sheceased acting as a supervisor. In other words she continuedto act with the responsibility of scheduling girls and fillingout a binderyreport in the morning.According to therecord on January 22, 1973, she was advised that she wasno longer to be designated as a supervisor. However sheadmitted that she still performs the functions of asupervisor. To use Ferguson's own words with respect tothe change in her status:"Itwasn't the change in status atall. I continued to do the same things.I still continue toschedule the girls and fill out the bindery report."Ferguson testified that she was told not to continue toact as a lead woman by Bill Scharf, Respondent's directorof personnel.In answer to a question as to how manybindery workers were on her shift, she stated between 6and 7. She was then asked how she assigned employees tothe presses. Her answer was according to their ability, theirseniority, their knowledge of their job. She also testifiedthat she rotates girls between the presses daily. She statedthat one press is more difficult to work on than others andshe maintains a mixture of experienced and inexperiencedgirls on each press. Ferguson also continues to have theresponsibility of makingentries inthe log, which is a bookthat is filled out at the end of each shift, stating what hasbeen done the night before. She makes entries in the logbook. Ferguson estimated that it takes approximately 2weeks to train a new employee to become capable ofworking at a press, or jogging or skidding. Her immediatesupervisor is Dick Byrd. When she was asked if he waspresent on her shift she said he was on the job in thebindery about 50 percent of the time. Normally the hours CARROLLTON STANDARD PRINTING CO.of thebindery werefrom 12 to 8 but during the periodfrom January 18 until the time of the election theemployees working inthe binderycarried a 12-hour shiftfrom 8 p.m. to 8 a.m. She answered a question as to howmany hoursDick Byrdwould be present by stating that shenormallyworked dayshift and sometimes was on the jobuntil 12or 1 o'clockin the morning. Whenever a questioncame up that required an answer from either Byrd orWestfall it was her practice to make a phone call,even ifthis call was made as late as 2 a.m.in the morning.She saidshe would firsttry to getByrd and if he was not availablethen she would call Westfall.She earns an hourly rate of$2.74 an hour and during the time when the Company wasengaged in a retrenchment program from the middle ofJanuary tothe middle of March she continued to earn thesame hourly rate and was not required to take a cut in pay.She also stated in her direct testimonythatshe doesdiscipline employees.This statement was amplified by hersaying that the discipline she referred to consisted of tellingthe girlswhen theywere making too much noise or actingup or if they were not present at the press where they weresupposed to be.In such an instance she would ask them togo backto the press to which theyhad been assigned. Sheattended the last management meeting approximately ayearago.During the periodfrom January18 throughMarch of 1973 the pressmen foreman on her shift was BobMaple.Ferguson said that he is in charge of the plant onher shift.Fergusonflatlydeniedthat she had ever told HelenSpahr that there would be more overtime if the Union wereelected;she denied that she ever told Rose Timlm that theCompanywould get rid of union instigators;she similarlydenied having told Mrs. Hamilton thattheCompanywould get rid of union instigators.I asked Ferguson if the employees working on her shiftregarded her as a supervisor.She answered by saying "Ireallycan't answer that-I am the oldest girl with moreseniority,and they come to me if they have a problem. Shefurther said that she does not regard herself as a minorsupervisor.The GeneralCounsel in his cross-examination presentedFerguson with a number of affidavits which she hadexecuted for the National Labor Relations Board. One ofthese affidavits states, "I supervise the second shift whichworks from 4 p.m. to 12 p.m." She admitted that she hadmade such a statement and signed it and it must have beentrue or she would not have signed such statement. Atanother point in the transcript she was asked the followingquestion,"another supervisor,Dwayne Yeager,brought tomy attentionthat he hadoverheard two girls on my shifttalking tothe pressmenabout theUnion.1 did call eachgirl separately into my office and asked them about it. Thegirlswere RosieTiirlin and Lisa Ulman. All Iasked themwas if theyhad been talking to the Pressmen about abindery union."Ferguson also admitted that she told theNLRBinvestigator that she had had conversations with thePressmen representative and further the affidavit continues"they bothsaid no, that the Pressmen just explained someof the benefits of the Pressmen Union to them."It developed on the record that Ferguson executed twoaffidavitson April 12-both on the same day. Ferguson561stated thatthe affidavit was preparedfor her by BillScharf,that she read it over,and signed it. InterestinglyFerguson said the second affidavitwas prepared by theCompany,that she did not read it but that she offered theaffidavitby Scharfwhich consisted at the time it wasoffered toher of a blank sheet of paper.Apparently aftershe signed it, it was filled in with a statement which reads,"At all times while I have been employedby the CarrolltonStandardPrintingCompany, both priorto and afterJanuary 22, 1973 I have had authorityto nor have beentold that I have authorityto hire, promote,fire,disciplineother employees or settle grievances nor have I beenconsulted with regardto any of thesematters."From the testimony given by Ferguson it seems clearthat while a notice may have been posted to the effect thatfrom and after the date of the notice she was no longer toact as a supervisor her duties remainedvirtuallyun-changed.It seems odd indeed and it is not refuted on therecord thatRespondent gave Ferguson a sheet of paperwhichshe signed in blank.Thereafterit later turned outthatScharffilled it out disclaimingany supervisoryauthority.At the leastthis actionby Scharfis suspiciousand raises doubts about the bona fide nature of thisaffidavit.In any event it appears clear that if Respondent intendedby the postingof the notice,and by certain instructions itmay have given Ferguson,that [sic] despite the notice shecontinued to act in the same guise as she hadformerlyacted and therefore the employeeshad no wayof knowingshe was no longer a supervisor.The employees did notknow that she had been stripped of her supervisory duties.From January18 through the date of the election, March16,Fergusonapparentlycontinued to act in the same wayas she hadpreviouslyacted.Itwould be easy indeed toimagine that the employees, even if theyread such a notice,would be puzzled by the factthat she continued to act inpreciselythe same way as she hadprior to theallegedposting of the notice;and therefore,as to them, shecontinued to serve in the role of a minor supervisor.Ihave found,supra,thatFerguson was clearly asupervisor.The GeneralCounsel's brief, containing as itdoes numerous references to transcript pages and generouscitations to the authorities,provides me with a much morepersuasive argument than the oneadvanced by theCompany.She certainly exercisedauthority ofa superviso-ry nature asdefined in Section 2(11) of the Act. I havepreviously found thatshe was in fact a supervisor and Inow reiterate that finding.Respondent's director of personnel,Scharf, testified thatat the meetingwhich tookplace in Hays' homeon January16 he participatedwith Byrd,Westfall,and Hays at whichtime it was first decided by Respondent to permanently layoff 27 or 28 of the binderydepartmentemployees. Afterfirst deciding to keep 10 employees on in this departmentthe Company,feeling that 10 workers would not providesufficient help to handle the requirementsof the binderydepartment, raised the figure to 12.The factorsused to determine which employees were tobe retained and which were to be let go were as follows:"Willingnessto work,their ability,theirphysical ability,and the general attitudethat they hadshown since they 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad been employed."Scharf categorically denied that thefinaldecisionwas influenced in any way or evenconsidered in any way by reference to union activities onthepartofany of the employees who were to bepermanently laid off.Scharf was asked if the conferees hada list of names and simply selected employees from thatlist.Scharf said,"Yes that is how it was done."Scharf wasthen asked how the list of the people was compiled heanswered,"somewhat like you would reconcile any groupofmembers.You have 4 or 5 lists, let's say,and youcompare the names on the lists."It so happened that all ofthe lists were identical with the exception of I or 2 names,and it simply came down to who you were going to retain.Scharf was again asked whether in the discussion thatensued,did that talk in any way involve a discussion ofunion activities?His answer was "in no way."Scharf wasthen asked if the names of Joan Hamilton,Margaret Nobleor Hendrix were included on any of the lists from whichthe ultimate decision was made.His answer was, "No" Healsopointed out that in addition to the employeesterminated in the bindery there were other employeesterminated in other departments as a result of the decisionsmade that night.Certain employees in the compositiondepartment and in the camera department,and there werealso some pressmen who were laid off. Scharf characterizedthe matter of the layoff by stating"itwas a general layoffthroughout the plant.It included the plant downtown, andI believe somewhere in the vicinity of about 40 employeeswere laid off."Scharf also testified that the reason for the layoff waspurely economic and came about because of a meetingwhich took place on the Friday preceding the layoff whenthe Company had its monthly session with its accountants.Scharf was not present at this meeting and none of thestatementswhich follow were used by me in makingfindings.However, the information was taken on therecord as illustrative of the Company's very poor financialcondition.The accountants told Brenneman,the companypresident,that his financial statement for that month wasexceedingly bad and unless some action was taken toreduce the cost of the plants' operations the Companywould be faced with bankruptcy.In answer to a questionas to the total number of production employees who wereemployed by the Company at its Plant No.2 locationScharf replied that he would say roughly 130. The instantcase concerns itself exclusively with the situation as itrelates to the No.2 plant.Included in the number of 135employees at the Plant No.2 location are productionemployees,and about 30 executive and administrativepeople.There were roughly 100 people at Plant No. 1 whowere production workers.Of these production workersapproximately 40 were employed in the bindery depart-ment.After the layoff there were 12 employees retained inthe bindery department.At the time of the hearing therewere approximately 22 employees working in the binderydepartment.Scharfwent on to say that there was considerableovertime work being performed in the bindery departmentand he estimated that these employees were putting inabout 300 hours per 2-week pay period prior to January 18.Subsequent to the layoff of January 18 the number ofovertime hours in the bindery came to approximately 140hours.Scharf testified that after the layoff Respondent wasrunning two shifts unless there was a special problemwhich would require three shifts.The Company had onesupervisor in the bindery department and he was RichardByrd.Therefore,based on the figures given by Scharf, forthe approximately 12 employees working in the binderydepartment after the layoff Respondent has one supervisorfor all three shifts.It should be noted that Byrd had the responsibility ofsupervising the 12 employees even though the 12 wereallocated among all three shifts.Scharf said that althoughByrd could not be present for 24 hours a day he did in facthave the responsibility for all three shifts.Scharf thenpointed out that it only took him a matter of 20 minutes tolearn one job and about 2 minutes to learn how to skid andthat the reason for his learning so rapidly is due to the factthat he has worked in this type of industry for 25 years.The point of this remark was given by Scharf to indicatethat the jobs being performed in the bindery departmentwere routine in nature and could be learned in a relativelyshort time.Doubtless this remark also was made in orderto reach the next point'which I regard as significant.When Hays was testifying I asked him why it was thatafter business picked up some 6 weeks after the date of the .layoff,the Company did not rehire any employees who hadpreviouslyworked in the bindery department.InsteadRespondent went outside and hired new employees whohad never worked for Respondent.I expressed the opinionthat once the Company was launched on a new period ofactivity it would seem to me to make sense that they wouldgo back and hire employees who already had experience onthemachines used in the bindery department. Theexplanation made was that they wanted to start with newpeople and that this presented no training hardship to theCompany because it was quite simple to teach people howto operate the various machines employed in this depart-ment.This explanation appears to be somewhat "thin" anditdid not satisfy me as constituting a reasonable basis fornot rehiring any of the group of approximately 28 or 29employees who were never returned to their jobs. I had afeeling of suspicion that there might be more to the storythan had been thus far told.However, it must be statedthat whether the explanation was a good one or a bad oneit involves a judgment call made by the Company. Itappears to be totally without reference to any union orother concerted activity.In any event it is clear that theGeneral Counsel did not prove by a preponderance ofcredible evidence that the Company was illegally motivat-ed in making its selection of the employees to be retained.He therefore failed to sustain his burden of proof on thispoint.The General Counsel in his brief,using conclusionarylanguage,states that it is unrefuted that some of theGeneral Counsel'switnesses testified that the three allegeddiscrirrunateesmust have been permanently laid offbecause the Company was aware of the fact that all threeof the employees in question were activists in attempting tobring the Union into the bindery department.In support ofthis contention the General Counsel points to the fact that CARROLLTON STANDARD PRINTING CO.atone point in the record it was testified,withoutrefutation,that Hays made the remark that he would nevertake these three employees back in his employment even ifhe had to take the case to the Supreme Court.On the whole issue of the mass layoff the GeneralCounsel argues that terminating experienced employeeswhile retaining inexperienced ones would only compoundRespondent's economic ills. He asked the pointed ques-tion,"was Respondent's logic directed towards solving itseconomic problem or ridding itself of union activists?" Heconcludes with the statement"the failure of Respondent toreinstate any of the terminated employees,including thediscnmmatees in opposition to its announced policy lendssubstantial credence to the General Counsel'sassertionthat the dischargees were discnminatonly terminated." It isfurther pointed out in the General Counsel'sbrief thatHays, in one of his meetings with all of the employees, toldthem that they could select those to be replaced if he wasforced to accede to the return of the three allegeddiscriminatees.From this statement by Hays the GeneralCounsel concludes that such a remark had its effect on theconduct of the Board's investigations and gave someindication to the employees as to what lengths Respondentwas willing to go in disposing of union adherents. Hefurther indicates that when Hays singled out the threediscriminatees for a special comment and treatment thatthisbehavior on Hays part substantiates the GeneralCounsel'sposition that Respondent especially wanted torid itself of suspected union instigators.The General Counsel also calls special attention to thefact that employee Budinsky testified that in one of themeetings Scharf or Westfall told employees the Pressmenwould have received a higher wage rate than they hadreceived by union contract had they not chosen thePressmen as their bargaining representative.She said thatAlpheus Petrie,generalmanager,made essentially thesame statement at one of the three meetings held by theCompany with its employees.From all of this material theGeneral Counsel concludes that"by these statementsRespondent was in effect conversely threatening them withlower wages in the event either union won the election andpromising employees higher wages in return for votingagainst the Union's involved in the election. EmployeeHelen Spahr testified that Roger Hays indicated at one ofthemeetings that if the Union were elected,employeeswould receive less benefits."It should be pointed out atthis juncture that in making credibility resolutions I havealready earlier in the instant decision discredited thetestimony of Budinsky because she did not impress me as areliablewitness.Nevertheless,as indicatedsupra,Ihavefound that no direct or indirect threats were madespecifically to the three discriminatees to indicate that thereason for their permanent separation and the finality ofthe Company'sdecision in this respect,the workers werenot terminated for discriminatory reasons. I have thereforerecommended that the allegations in the complaint thatrelate to the three discriminatees be dismissed.Furthermore it seems clear to me that Hamilton,Noble,and Hendrix were not singledout byRespondent forspecial discriminatory reasons. They were included in themass layoff of approximately 28 bindery employees all of563whom were terminated on January 18 and none of whomhave been reemployed.SignificantlyHamilton testifiedthat she made no organizational efforts(initially on behalfof the Bindery Workers Independent Union)untilaftershewas permanently laid off.Ihave concluded that theorganizational efforts of all three of the alleged discrimina-tees were not the reason for their discharge.In fact there isa dearth of evidence in the record to show that theRespondent had knowledge of their unionization efforts ata time proximate to the layoff of January 18. The record isbarren of direct evidence that the Company knew of theunion activities of Hamilton,Noble,and Hendrix. Nor isthere any basis for inferring such information.Hamiltondid have a conversation with Byrd early in December 1972in the course of which she openly told him she thought theemployees should form a union.About a month elapsedbefore she was terminated.There is serious doubt in mymind that the isolated statement made by her at the time oftheoccurrence of this incident was known to topmanagement.Itwas too remote in point of time toconstitute evidence that Respondent singled her out fordischarge-which event took place a month after theconversation between Hamilton and Byrd.Similarly therecord is silent with respect to the union activities of Nobleand Hendrix.It also seems clear that,taken as a group ofthree employees,these workers'efforts on behalf of anyunion were minimal.I so find.I therefore recommend thatthe 8(a)(1) and(3) allegations with respect to Hamilton,Noble,and Hendrix be dismissed.The Challenges and the Objections to the ElectionNothing need to be added at this point to the materialalready covered with respect to the election.Suffice it tosay that in view of the fact that I have determined to set theelection aside the questions that were brought out in thehearing about the validity of the challenges to the ballots atthe election are moot.An eligibility list of employeesappropriately in the unit will be agreed to by the partieswhen the second election is held.SummaryAs has been shownsupra,I have found that Respondenthas engaged in violations of Section 8(a)(1) in that itsminor supervisors Ferguson,Mutton,and Lewis madecertain threats of loss of jobs,illegally interrogated anumber of Respondent's employees as to their membershipin the Union and threatened to discontinue certain benefitsif the Pressmen was ultimately designated as the collective-bargaining agent of the employees in the bindery depart-ment;Westfall and Byrd also interrogated certain employ-ees as to whether they thought Respondent's shop needed aunion.One employee,Lisa Ulman,asked Plant ManagerWestfall when the employees would obtain a pay raise.Westfall responded he could not take any action on raisesat that point but claimed that if the Union did not win theelection,bindery employees would obtain 10 to 12 percentmore in wages.Another employee, Violet Pyles, crediblytestified that on two separate occasions during the weekbefore the election Byrd questioned her as to what shethought of a union. 564DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is not controverted on the record that employee Tin-dinintended to terminate her employment with Respondent onor about March 23.Personnel Manager Scharf attemptedto accelerate her separation to March 9 because he did notwant her to vote in the NLRB election scheduled to takeplace on March 16.I have concluded that the above incidents all constituteclear violations of Section 8(a)(1) of the Act and I have sofound.Concerning the discharged employees the GeneralCounsel states in his brief that Hamilton,Noble, andHendrix were union instigators and were coercively andunlawfully threatened to be terminated when that fact wasconfirmed.The General Counsel goes on to say:Fergusonadmitted relaying the fact that she had interrogated Tin-dinto Scharf.Scharf conceded that prior to the layoff hequestioned Byrd as to the union activity in the binderydepartment.Henry Pisklo,former chairman of the PrintingPressmen,stated that Hendrix,Noble,Timlin,and Hamil-ton were the bindery employees who were most inquisitiveand most interested in seeking the Printing Pressmen torepresent them.Pisklo testified that they approached himabout the Union around Christmas of 1972. He furthertestified that he considered Joan Hamilton the most activeunion adherent. Scharf and Mutton identified Hamilton asa "complainer"and as such she was no doubt suspected byRespondent as a union adherent.Yet it is unrebuted that inDecember 1972 Scharf showed Hamilton her job evalua-tion and told her to"quit worrying"because there was"nothing wrong with it."Moreover,Hamilton was theorganizer and chief officer of the Independent BinderyWorkers Union-a labor organization which was admit-tedly organized after her discharge.She was a unionactivist.Shewas apparently quite active in seekinginformation about the Printing Pressmen. Ferguson alsoidentifiedNoble as a union instigator to employee HelenSpahr prior to the January layoff.Scharf testified Hendrixwas somewhat"less capable"but gave her an outstandingletter of recommendation when she was terminated.Despite these contentions made by the General CounselIhave concluded that none of the remarks addressed toany of them nor any other evidence in the record provesconvincingly that the Company terminated these threeemployees because of their union and/or concertedactivities.Also it should be noted that I was not impressedwith the testimony of Hamilton,Noble,and Hendrix whoimpressed me as testifying in a rehearsed manner. Thus,having concluded that they were not discharged for unionand/or concerted activities-or at least that the GeneralCounsel failed to sustain his burden of proof with respectto these three employees-Ihave recommended that theallegations in the complaint concerning them be dismissed.As is shown in the body of the decision I haverecommended that the election of March 16 be set asidebecause of the 8(a)(1)activitiesof the three minorsupervisors plus Byrd and Scharf.The substance of theobjections to the election parallel in almost identicallanguage the material encompassed by the objections tothe election.Having concluded that the election should besetaside it becomes unnecessary to devote furthercomment to the election.The challenges have becomemoot since I have recommended that the election be setaside.Upon the basis of the entire record,Imake thefollowing:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By interrogating employees as to their union mem-bership and activities and those of their fellow employees;by promising certain economic benefits in order todiscourage their membership and threatening that certaineconomic benefits would be lost by the employees if theUnion came into the plant; and by creating the impressionthatRespondentwas keeping the employees undersurveillance,the Respondent has engaged and is engagingin unfair labor practices within the meaning of Section8(a)(1) of the Act.REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct, I shall recommend that Respondent cease and desisttherefrom and that an Order be issued designed to protectthe employees of Respondent and that it affirmatively takesuch action as will dissipate the effects of its unfair laborpractices.[Recommended Order omitted from publication.]